                Case 19-10684-KG   Doc 366-1   Filed 05/15/19   Page 1 of 61



                                        ([KLELW
                                            
                                          56$






5/)Y
            Case 19-10684-KG         Doc 366-1     Filed 05/15/19    Page 2 of 61
                                                                      EXECUTION VERSION


                      RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or
otherwise modified from time to time in accordance with the terms hereof, this “RSA” and,
together with the Term Sheet (as defined below), this “Agreement”), dated as of April 1, 2019, is
entered into by and among the following parties:

        (i) Hexion Holdings LLC (“Hexion”), Hexion LLC, Hexion Inc., Lawter International Inc.,
Hexion CI Holding Company (China) LLC, Hexion Nimbus Inc., Hexion Nimbus Asset Holdings
LLC, Hexion Deer Park LLC, Hexion VAD LLC, Hexion 2 U.S. Finance Corp., Hexion HSM
Holdings LLC, Hexion Investments Inc., Hexion International Inc., North American Sugar
Industries Incorporated, Cuban-American Mercantile Corporation, The West India Company, NL
Coop Holdings LLC, and Hexion Nova Scotia Finance, ULC (each, together with Hexion, a
“Company Entity,” and collectively, and together with Hexion, the “Company”);

        (ii) the undersigned beneficial holders, or investment managers, advisors, or subadvisors
to beneficial holders (together with their respective successors and permitted assigns, the
“Consenting Creditors”), of those certain: (a) 6.625% first lien notes due 2020 issued by Hexion
Inc. (the “6.625% Notes”); (b) 10.00% first lien notes due 2020 issued by Hexion Inc. (the “10%
Notes”); (c) 10.375% first lien notes due 2022 issued by Hexion Inc. (the “10.375% Notes” and,
collectively with the 6.625% Notes and 10% Notes, the “1L Notes”); (d) 13.750% 1.5 lien notes
due 2022 issued by Hexion Inc. (the “1.5L Notes”), (e) 9.00% second lien notes due 2020 issued
by Hexion Inc. (the “2L Notes”), (f) 9.20% Debentures due 2021 and/or 7.875% Debentures due
2023 issued by Borden, Inc. (the “Unsecured Notes”); and

       (iii) AIF Hexion Holdings, LP, AP Momentive Holdings, LLC, Apollo Investment Fund
VI, L.P., and AIF Hexion Holdings II, L.P., each in its capacity as holder of outstanding common
equity of Hexion (collectively the “Consenting Sponsors,” and collectively with the Consenting
Creditors, the “Consenting Parties”).

       Each of the Company Entities and the Consenting Parties are referred to as the “Parties”
and individually as a “Party.”

        WHEREAS, the Parties have in good faith and at arm’s length negotiated and agreed to
the terms of a “pre-arranged” chapter 11 plan of reorganization as set forth on the term sheet
attached hereto as Exhibit A (the “Term Sheet” and, the chapter 11 plan based thereon, together
with all exhibits, annexes, and schedules thereto, as each may be amended, restated, amended and
restated, supplemented, or otherwise modified in accordance with its terms and this Agreement,
the “Plan”) intended to be consummated through voluntary reorganization cases (the “Chapter 11
Cases”) under chapter 11 of title 11 of the Bankruptcy Code (defined below) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on the terms set forth in
this Agreement;

       WHEREAS, as of the date hereof, the Consenting Creditors hold, in the aggregate, more
than 50.1 percent of the aggregate outstanding principal amount of each of the 1L Notes, 1.5L
Notes, 2L Notes, and Unsecured Notes;
             Case 19-10684-KG         Doc 366-1      Filed 05/15/19     Page 3 of 61



       WHEREAS, as of the date hereof, the Consenting Sponsors hold, in the aggregate,
approximately 90 percent of the outstanding common equity of Hexion; and

      WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

               1.      Certain Definitions.

       Capitalized terms used but not defined in this Agreement have the meanings ascribed to
them in the Term Sheet. As used in this Agreement, the following terms have the following
meanings:

       a.      “1.5 Lien Ad Hoc Group” means the ad hoc group of holders of 1.5L Notes
represented by Jones Day (“Jones Day”) and Perella Weinberg Partners.

       b.       “1.5 Lien Noteholders” means those beneficial holders, or investment managers,
advisors, or subadvisors to beneficial holders of 1.5L Notes.

       c.     “Ad Hoc Groups” means the First Lien Ad Hoc Group, the 1.5 Lien Ad Hoc Group
and the Crossholder Ad Hoc Group.

        d.     “Agreement Effective Date” means the date on which counterpart signature pages
to this Agreement shall have been executed and delivered by (i) each Company Entity,
(ii) Consenting Creditors holding at least 50.1% in aggregate principal amount outstanding of the
1L Notes, 1.5L Notes, 2L Notes and Unsecured Notes, and (iii) the Consenting Sponsors.

        e.      “Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction, consolidation, business
combination, joint venture, partnership, sale of assets, financing (debt or equity), restructuring or
similar transaction of or by any of the Company Entities, other than the transactions contemplated
by and in accordance with this Agreement.

       f.      “Bankruptcy Code” means title 11 of the United States Code.

      g.     “Claim” has the meaning ascribed to such term under section 101(5) of the
Bankruptcy Code.

        h.       “Consenting 1.5L Noteholders” means certain holders, permitted successors, and
assigns of the 1.5L Notes (constituting at least two thirds in amount of the outstanding 1.5L Notes)
listed on the signature pages attached to this Agreement that, in each case, are members of the First
Lien Ad Hoc Group or the 1.5 Lien Ad Hoc Group.


                                                 2
             Case 19-10684-KG          Doc 366-1      Filed 05/15/19     Page 4 of 61



       i.      “Consenting Crossholder Noteholders” means certain holders, permitted
successors, and assigns of the 1L Notes, 1.5L Notes, 2L Notes and Unsecured Notes listed on the
signatures pages attached to this Agreement that, in each case, are members of the Crossholder Ad
Hoc Group.

        j.       “Consenting First Lien Noteholders” means certain holders, permitted successors,
and assigns of the 1L Notes (constituting at least two thirds in amount of the outstanding 1L Notes)
listed on the signature pages attached to this Agreement that, in each case, are members of the First
Lien Ad Hoc Group or the 1.5 Lien Ad Hoc Group.

       k.     “Crossholder Ad Hoc Group” means the ad hoc group of holders of the 1L Notes,
1.5L Notes, 2L Notes and Unsecured Notes represented by Milbank LLP and Houlihan Lokey
Capital, Inc.

        l.      “Effective Date” means the date on which the Plan becomes effective in accordance
with its terms.

       m.      “Exit Facilities” means, collectively, the Exit Facility and the Exit ABL Facility.

       n.      “First Lien Ad Hoc Group” means the ad hoc group of holders of 1L Notes
represented by Akin Gump Strauss Hauer & Feld LLP and Evercore LLC.

       o.      “First Lien Noteholders” means those beneficial holders, or investment managers,
advisors, or subadvisors to beneficial holders of 1L Notes.

       p.      “Interest” means an equity interest.

       q.      “Joinder Agreement” means the form of joinder agreement attached hereto as
Exhibit B.

        r.     “Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited partnership, limited liability company, joint venture, association,
trust, governmental entity, or other entity or organization.

       s.      “Representatives” means, with respect to any Person, such Person’s affiliates and
its and their directors, officers, members, partners, managers, employees, agents, investment
bankers, attorneys, accountants, advisors, and other representatives.

      t.      “Required Consenting 1.5L Noteholders” means those Consenting 1.5 Lien
Noteholders holding at least a majority in principal amount of the 1.5L Notes held by 1.5 Lien
Noteholders party to this Agreement that are members of the 1.5 Lien Ad Hoc Group.

        u.       “Required Consenting Crossholder Noteholders” means those Consenting
Crossholder Noteholders holding at least 60% in aggregate principal amount of the 1L Notes, 1.5L
Notes, 2L Notes and Unsecured Notes held by members of the Crossholder Ad Hoc Group that
are Parties to this Agreement.


                                                  3
              Case 19-10684-KG        Doc 366-1     Filed 05/15/19    Page 5 of 61



       v.     “Required Consenting First Lien Noteholders” means Consenting First Lien
Noteholders that are members of the First Lien Ad Hoc Group holding at least a majority in
principal amount of the 1L Notes held by the First Lien Noteholders party to this Agreement that
are members of the First Lien Ad Hoc Group.

      w.       “Required Consenting Parties” means the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, the Required Consenting Crossholder
Noteholders, the Consenting Sponsors and the Company.

        x.     “Support Period” means, with respect to any Party, the period commencing on the
Agreement Effective Date and ending on the earlier of (i) the date on which this Agreement is
terminated by or with respect to such Party in accordance with Section 7 hereof and (ii) the
Effective Date.

         The following terms are defined in the sections of this Agreement indicated in the table
below:

                                Defined Term                      Section
                   Agreement                                     Preamble
                   Bankruptcy Court                               Recitals
                   beneficial ownership                             4(b)
                   Chapter 11 Cases                               Recitals
                   Company                                       Preamble
                   Company Entity                                Preamble
                   Company Termination Event                        7(b)
                   Confidentiality Agreement                      3(b)(iii)
                   Confirmation Order                                2
                   Consenting Creditors                          Preamble
                   Consenting Creditor Termination Event            7(a)
                   Consenting Parties                            Preamble
                   Consenting Sponsors                           Preamble
                   Consenting Sponsor Termination Event             7(c)
                   Definitive Documents                              2
                   DIP Credit Agreement                              2
                   DIP Motion                                        2
                   Disclosure Statement Motion                       2
                   Disclosure Statement Order                        2
                   Exit Facilities Documents                         2
                   Final DIP Order                                   2
                   Hexion                                        Preamble
                   Interim DIP Order                                 2
                   Mutual Termination Event                         7(d)
                   Party(ies)                                    Preamble
                   Permitted Transfer                               4(b)
                   Permitted Transferee                             4(b)
                   Plan                                           Recitals
                                               4
              Case 19-10684-KG            Doc 366-1        Filed 05/15/19       Page 6 of 61



                                 Defined Term                               Section
                     Plan Supplement                                           2
                     Qualified Marketmaker                                   4(b)
                     Repo Agreement                                          9(b)
                     Repo Securities                                         9(b)
                     Term Sheet                                             Recitals
                     Termination Events                                       7(f)
                     Transfer                                                4(b)

                2.       Definitive Documents.

        The definitive documents (the “Definitive Documents”) with respect to the Restructuring
shall include all documents (including1 any related orders, agreements, instruments, schedules, or
exhibits) that are contemplated by this Agreement and that are otherwise necessary or desirable to
implement, or otherwise relate to the Restructuring, including (as applicable): (a) the Plan; (b) the
related disclosure statement (such disclosure statement, together with any exhibits, schedules,
attachments or appendices thereto, in each case as may be amended, supplemented or otherwise
modified from time to time in accordance with the terms herein and therein, the “Disclosure
Statement”); (c) any other documents and/or agreements relating to the Plan and/or the Disclosure
Statement, including a motion seeking approval of the Disclosure Statement, the procedures for
the solicitation of votes in connection with the Plan pursuant to sections 1125 and 1126 of the
Bankruptcy Code (the “Solicitation”) and the forms of ballots and notices and related relief (such
motion, together with all exhibits, appendices, supplements, and related documents, the
“Disclosure Statement Motion”), (d) the documents to be filed in the supplement to the Plan
(collectively, the “Plan Supplement”); (e) the order approving the Disclosure Statement (the
“Disclosure Statement Order”); (f) the order confirming the Plan (the “Confirmation Order”); (g)
the motion seeking approval of the Company’s incurrence of postpetition debt financing (the “DIP
Motion”) and the credit agreement with respect thereto (the “DIP Credit Agreement”); (h) the
interim and final orders granting the DIP Motion (the “Interim DIP Order” and “Final DIP
Order”, respectively, and collectively, the “DIP Orders”); (i) a motion seeking the assumption of
this Agreement pursuant to section 365 of the Bankruptcy Code authorizing, among other things,
the payment of certain fees, expenses and other amounts hereunder, and granting related relief (the
“RSA Assumption Motion”), and an order approving the RSA Assumption Motion (the “RSA
Order”); (j) the Plan Supplement documentation with respect to a management incentive plan of
the Company (the “MIP”) and any documentation with respect to any key employee retention
plan, key employee incentive plan or other similar plan or program; (k) the agreement with respect
to the Exit Facilities, and any agreements, commitment letters, documents, or instruments related
thereto (the “Exit Facilities Documents”); (l) the Equity Backstop Commitment Agreement, the
BCA Approval Order, the documentation memorializing the Debt Backstop Commitments (the
“Debt Backstop Documents”), and any order approving the Debt Backstop Documents (the “Debt
Backstop Order”); (m) any organizational documents, operating agreements, management
services agreements, shareholder and member-related agreements, registration rights agreements
or other governance documents for the reorganized Company Entities (collectively, the

1
    For the avoidance of doubt, the terms “includes” and “including” as used herein shall not be construed to be
    limiting.
                                                       5
               Case 19-10684-KG             Doc 366-1        Filed 05/15/19         Page 7 of 61



“Governance Documents”); and (m) such other documents, pleadings, agreements, or
supplements as may be reasonably necessary or advisable to implement the Restructuring. Each
Definitive Document shall be consistent with this Agreement and otherwise reasonably acceptable
to the Company, the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders and the Required Consenting Crossholder Noteholders, provided, however, that
notwithstanding the foregoing, the Governance Documents shall be acceptable only to the
Company and the Board Committee; provided further that the Governance Documents shall
contain customary minority protections reasonably acceptable to the Required Consenting First
Lien Noteholders, the Required Consenting 1.5L Noteholders and the Required Consenting
Crossholder Noteholders and there shall be a single class of stock, and, as to any inconsistencies
between the Definitive Documents and this Agreement, (1) the economic treatment provided under
the Definitive Documents (including, without limitation, any term or condition affecting or relating
to any economic rights or obligations of any Consenting Creditors in connection with the
Restructuring) shall be acceptable to the Company, on the one hand, and the Required Consenting
First Lien Noteholders, the Required Consenting 1.5L Noteholders, the Required Consenting
Crossholder Noteholders and/or the Consenting Sponsors (solely as to the respective treatment
provided to each of the foregoing), as applicable; and (2) any release, exculpation and injunction
provisions under the Plan shall be acceptable to the Required Consenting Parties. In addition to
the foregoing, any Definitive Document (and any amendments, modifications, supplements or
waivers to such Definitive Document) that (X) affects the release, exculpation, injunction,
indemnification or insurance provisions related to the Consenting Sponsors, (Y) adversely affects
the rights or obligations of the Consenting Sponsors pursuant to or identified in this Agreement
and to be implemented pursuant to the Plan, or (Z) relate to the Settlement Note, in each case shall
be reasonably acceptable to the Consenting Sponsors.

                 3.       Milestones.

       During the Support Period, the Company shall use commercially reasonable efforts to
implement the Restructuring in accordance with the following milestones (the “Milestones”), as
applicable, unless extended or waived in writing (with email from counsel being sufficient) by the
Required Consenting First Lien Noteholders, the Required Consenting 1.5L Noteholders and the
Required Consenting Crossholder Noteholders:2

               a.      no later than 11:59 p.m. (prevailing Eastern Time) on April 1, 2019, the
Company Entities shall have commenced the Chapter 11 Cases in the Bankruptcy Court
(the “Petition Date”);

                b.     as soon as reasonably practicable, but in no event later than the date that is
three (3) calendar days after the Petition Date, the Bankruptcy Court shall have entered the Interim
DIP Order;




2
    The date of each Milestone provided for in this Section 3 shall be calculated in accordance with Rule 9006 of the
    Federal Rules of Bankruptcy Procedure.
                                                         6
             Case 19-10684-KG          Doc 366-1      Filed 05/15/19     Page 8 of 61




                c.     as soon as reasonably practicable, but in no event later than the date that is
forty-five (45) calendar days after the Petition Date, the Bankruptcy Court shall have entered the
Final DIP Order;

                d.     as soon as reasonably practicable, but in no event later than the date that is
sixty (60) calendar days after the Petition Date, the Bankruptcy Court shall have entered the RSA
Order, the BCA Approval Order and the Debt Backstop Order;

               e.     as soon as reasonably practicable, but in no event later than the date that is
ninety (90) calendar days after the Petition Date, the Bankruptcy Court shall have entered the
Disclosure Statement Order;

              f.      as soon as reasonably practicable, but in no event later than the date that is
one hundred and twenty-five (125) calendar days after the Petition Date, the hearing to consider
confirmation of the Plan shall have begun; and

              g.      as soon as reasonably practicable, but in no event later than the date that is
one hundred and fifty (150) calendar days after the Petition Date, the Effective Date shall occur;

provided that, the Milestones set forth in Sections (3)(e), (3)(f) and (3)(g) shall be extended by the
number of days (not to exceed thirty-five (35) days for purposes of this clause) by which the
deadline to file schedules of assets and liabilities and statements of financial affairs is extended
beyond forty-five (45) calendar days, in the event the Company receives such an extension.

               4.      Agreements of the Consenting Parties.

              a.     Restructuring Support. During the Support Period, subject to the terms and
conditions hereof, each Consenting Party agrees, severally and not jointly, that it shall use
commercially reasonable efforts to:

                        (i)     negotiate in good faith, execute, perform its obligations under, and
consummate the transactions contemplated by, the Definitive Documents to which it is (or will be)
a party, at such times as are contemplated herein;

                       (ii)  support the Plan and the transactions contemplated by this
Agreement, the Term Sheet and the Definitive Documents and take all reasonable actions
necessary or reasonably requested by the Company to effectuate the Plan and the transactions
contemplated by this Agreement, the Term Sheet and the Definitive Documents, in a manner
consistent with this Agreement, including the timelines set forth herein;

                        (iii) not, directly or indirectly, seek, solicit, support, encourage, propose,
assist, consent to, vote for, or enter or participate in any discussions or any agreement with any
non-Party regarding, any Alternative Transaction;

                     (iv)    support and take all reasonable actions reasonably requested by the
Company to facilitate entry of the DIP Orders (including adequate protection terms contained
                                               7
              Case 19-10684-KG          Doc 366-1       Filed 05/15/19      Page 9 of 61



therein), the Disclosure Statement Order, and the Confirmation Order, including consenting to the
Company’s use of cash collateral, incurrence of obligations and granting of liens as set forth in the
DIP Orders (which consent is deemed to have been given by such Consenting Party’s signature to
this Agreement);

                        (v)     not, directly or indirectly, or encourage any other Person to, directly
or indirectly, (A) object to, delay, postpone, challenge, oppose, impede, or take any other action
or any inaction to interfere with or delay the acceptance, implementation, or consummation of the
Plan on the terms set forth in this Agreement, the Term Sheet and any applicable Definitive
Document, including, without limitation, commencing or joining with any Person in commencing
any litigation or involuntary case for relief under the Bankruptcy Code against any Company
Entity or any subsidiary thereof; (B) solicit, negotiate, propose, file, support, enter into,
consummate, file with the Bankruptcy Court, vote for, or otherwise knowingly take any other
action in furtherance of any restructuring, workout, plan of arrangement, or plan of reorganization
for the Company that is inconsistent with this Agreement; (C) exercise any right or remedy for the
enforcement, collection, or recovery of any claim against the Company or any direct or indirect
subsidiaries of the Company that do not file for chapter 11 relief under the Bankruptcy Code,
except in a manner consistent with this Agreement; or (D) object to or oppose, or support any other
Person’s efforts to object to or oppose, any motions filed by the Company that are consistent with
this Agreement;

                         (vi)    subject to the receipt of the Disclosure Statement and related
materials, it shall (A) timely vote or cause to be voted any Claims it holds to accept the Plan (to
the extent permitted to vote) by delivering its duly executed and completed ballot or ballots, as
applicable, accepting the Plan on a timely basis following commencement of the solicitation of
acceptances of the Plan in accordance with sections 1125(g) and 1126 of the Bankruptcy Code,
provided, that, with respect to any Repo Securities (as defined below), the Consenting Party agrees
to use its commercially reasonable efforts to cause such Repo Securities to be voted in accordance
with the terms of this Section 4(a)(vi); (B) not change or withdraw such vote or the elections
described below (or cause or direct such vote or elections to be changed or withdrawn) during the
Support Period; provided, however, that nothing in this Agreement shall prevent any Party from
changing, withholding, amending, or revoking (or causing the same) its timely election or vote
with respect to the Plan if this Agreement has been duly-terminated with respect to such Party; and
(C) to the extent it is permitted to elect whether to opt into or opt out of the releases set forth in the
Plan, elect to opt into or not elect to opt out of the releases, as applicable, set forth in the Plan by
timely delivering its duly executed and completed ballot or ballots indicating such election;

                      (vii) support and take all commercially reasonable actions reasonably
requested by the Company to facilitate the implementation and, if applicable, approval of the
Disclosure Statement and confirmation and consummation of the Plan;

                        (viii) not direct any administrative agent, collateral agent or indenture
trustee (as applicable) to take any action inconsistent with such Consenting Creditor’s obligations
under this Agreement, and, if any applicable administrative agent, collateral agent or indenture
trustee (as applicable) takes any action inconsistent with such Consenting Creditor’s obligations
under this Agreement, such Consenting Creditor shall use its commercially reasonable efforts

                                                    8
              Case 19-10684-KG             Doc 366-1         Filed 05/15/19       Page 10 of 61



(which shall exclude the provision of any indemnity) to direct such administrative agent, collateral
agent or indenture trustee (as applicable) to cease and refrain from taking any such action; and

                       (ix)   to the extent any legal or structural impediment arises that would
prevent, hinder or delay the consummation of the Plan, negotiate with the Consenting Parties in
good faith appropriate additional or alternative provisions to address any such impediment;
provided that the economic outcome for the Consenting Creditors and other materials terms of this
Agreement must be substantially preserved in such alternate provisions.

Notwithstanding the foregoing, nothing in this Agreement shall prohibit any Consenting Party
from (1) appearing as a party-in-interest in any matter arising in the Chapter 11 Cases or
(2) enforcing any right, remedy, condition, consent, or approval requirement under this Agreement
or any Definitive Documents, provided that, in each case, any such action is not inconsistent with
such Consenting Party’s obligations hereunder.

The Parties agree that this Agreement does not constitute a commitment to, nor shall it obligate
any of the Parties to, provide any new financing or credit support except as contemplated by the
Term Sheet.

                 b.      Transfers. During the Support Period, each Consenting Party agrees, solely
with respect to itself, that it shall not sell, pledge, assign, transfer, permit the participation in, or
otherwise dispose of (each, a “Transfer,” provided, however, that any pledge, lien, security
interest, or other encumbrance in favor of a bank or broker dealer at which a Consenting Party
maintains an account, where such bank or broker dealer holds a security interest in or other
encumbrances over property in the account generally shall not be deemed a “Transfer” for any
purposes hereunder) any ownership (including any beneficial ownership)3 in its Claims against or
Interests in any Company Entity, or any option thereon or any right or interest therein (including
by granting any proxies or depositing any interests in such Claims or Interests into a voting trust
or by entering into a voting agreement with respect to such Claims or Interests), unless the intended
transferee (1) is another Consenting Party, (2) as of the date of such Transfer, the Consenting Party
controls, is controlled by, or is under common control with such transferee or is an affiliate,
affiliated fund, or affiliated entity with a common investment advisor or (3) executes and delivers
to counsel to the Company an executed Joinder Agreement before such Transfer is effective (it
being understood that any Transfer shall not be effective as against the Company until notification
of such Transfer and a copy of the executed Joinder Agreement (if applicable) is received by
counsel to the Company, in each case, on the terms set forth herein) (such transfer, a “Permitted
Transfer” and such party to such Permitted Transfer, a “Permitted Transferee”). Upon
satisfaction of the foregoing requirements in this Section 4(b), (i) the Permitted Transferee shall
be deemed to be a Consenting Party hereunder and shall be deemed to be a Consenting Creditor
or Consenting Sponsor, or both, as applicable, and, for the avoidance of doubt, a Permitted
Transferee is bound as a Consenting Party under this Agreement with respect to any and all Claims
against, or Interests in, any of the Company Entities, whether held at the time such Permitted
Transferee becomes a Party or later acquired by such Permitted Transferee and is deemed to make

3
    As used herein, the term “beneficial ownership” means the direct or indirect economic ownership of, and/or the
    power, whether by contract or otherwise, to direct the exercise of the voting rights and the disposition of, the
    applicable Claims or Interests or the right to acquire such Claims or Interests.
                                                         9
            Case 19-10684-KG         Doc 366-1      Filed 05/15/19      Page 11 of 61



all of the representations and warranties of a Consenting Party set forth in this Agreement and be
entitled to the applicable rights of a Consenting Party hereunder, and (ii) the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under this Agreement to the
extent of such transferred rights and obligations.

                        (i)     This Agreement shall in no way be construed to preclude the
Consenting Parties from acquiring additional Claims against or Interests in any Company Entity;
provided, that (A) if any Consenting Party acquires additional Claims against or Interests in any
Company Entity during the Support Period, such Consenting Party shall report its updated holdings
to the legal advisors to the Ad Hoc Groups (on a professional eyes only basis) and the Company
within five (5) business days of such acquisition, which notice may be deemed to be provided by
the filing of a statement with the Bankruptcy Court as required by Rule 2019 of the Federal Rules
of Bankruptcy Procedures, including revised holdings information for such Consenting Party, and
(B) any acquired Claims or Interests shall automatically and immediately upon acquisition by a
Consenting Party be deemed subject to the terms of this Agreement (regardless of when or whether
notice of such acquisition is given); provided further that the acquisition of additional Claims by a
Consenting Creditor shall in no way affect or dilute (A) the recoveries of other Consenting
Creditors contemplated under the Plan or (B) any rights and/or premiums contemplated by this
Agreement or the Term Sheet.

                      (ii)   This Section 4(b) shall not impose any obligation on the Company
to issue any “cleansing letter” or otherwise publicly disclose information for the purpose of
enabling a Consenting Party to Transfer any Claims or Interests. Notwithstanding anything to the
contrary herein, to the extent the Company and another Party have entered into a separate
agreement with respect to the issuance of a “cleansing letter” or other public disclosure of
information (each such executed agreement, a “Confidentiality Agreement”), the terms of such
Confidentiality Agreement shall continue to apply and remain in full force and effect according to
its terms.

                       (iii)   Any Transfer made in violation of this Section 4(b) shall be void ab
initio.

               c.      Marketmaking.

                           (i) Notwithstanding anything to the contrary herein, a Consenting Party
          may Transfer any ownership in its Claims against or Interests in any Company Entity,
          or any option thereon or any right or interest therein, to a Qualified Marketmaker (as
          defined below) that acquires Claims against or Interests in any Company Entity with the
          purpose and intent of acting as a Qualified Marketmaker for such Claims or Interests,
          and such Qualified Marketmaker shall not be required to execute and deliver to counsel
          to any Party a Joinder Agreement in respect of such Claims or Interests if (A) such
          Qualified Marketmaker subsequently Transfers such Claims or Interests within ten (10)
          business days of its acquisition to an entity that is not an affiliate, affiliated fund, or
          affiliated entity with a common investment advisor of such Qualified Marketmaker, (B)
          the transferee otherwise is a Permitted Transferee (including any requirement hereunder
          that such transferee execute a Joinder Agreement), and (C) the Transfer otherwise is a
          Permitted Transfer. To the extent that a Consenting Party is acting in its capacity as a
                                                10
           Case 19-10684-KG         Doc 366-1       Filed 05/15/19    Page 12 of 61



         Qualified Marketmaker, it may Transfer any right, title, or interest in any Claims against
         or Interests in any Company Entity that such Consenting Party acquires in its capacity
         as a Qualified Marketmaker from a holder of such Claims or Interests who is not a
         Consenting Party without regard to the requirements set forth in Section 4(b) hereof. As
         used herein, the term “Qualified Marketmaker” means an entity that (a) holds itself out
         to the public or the applicable private markets as standing ready in the ordinary course
         of business to purchase from customers and sell to customers claims against the
         Company Entities (or enter with customers into long and short positions in claims
         against the Company Entities), in its capacity as a dealer or market maker in claims
         against the Company and (b) is, in fact, regularly in the business of making a market in
         claims against issuers or borrowers (including debt securities or other debt).

                         (ii) The Company understands that the Consenting Creditors are
         engaged in a wide range of financial services and businesses. In furtherance of the
         foregoing, the Company acknowledges and agrees that, to the extent a Consenting
         Creditor expressly indicates on its signature page hereto that it is executing this
         Agreement on behalf of specific trading desk(s) and/or business group(s) of the
         Consenting Creditor that principally manage and/or supervise the Consenting Creditor’s
         investment in the Company, the obligations set forth in this Agreement shall only apply
         to such trading desk(s) and/or business group(s) and shall not apply to any other trading
         desk or business group of the Consenting Creditor so long as they are not acting at the
         direction or for the benefit of such Consenting Creditor or such Consenting Creditor’s
         investment in the Company; provided that the foregoing shall not diminish or otherwise
         affect the obligations and liability therefor of any legal entity that executes this
         Agreement.

                         (iii) Further, notwithstanding anything in this Agreement to the contrary,
         the Parties agree that, in connection with the delivery of signature pages to this
         Agreement by a Consenting Creditor that is a Qualified Marketmaker before the
         occurrence of conditions giving rise to the effective date for the obligations and the
         support hereunder, such Consenting Creditor shall be a Consenting Creditor hereunder
         solely with respect to the Claims listed on such signature pages and shall not be required
         to comply with this Agreement for any other Claims it may hold from time to time in its
         role as a Qualified Marketmaker.

               d.     Ad Hoc Group Composition. On or before the 1st day of each month of the
Support Period, counsel to each Ad Hoc Group shall provide counsel to the Company, on a
professionals’ eyes only basis, with a list of each member of such counsel’s respective ad hoc
group and such member’s holdings of 1L Notes, 1.5L Notes, 2L Notes, and Unsecured Notes.

              e.      Tax Matters. During the Support Period, the Consenting Sponsors will not
Transfer any equity of Hexion Holdings LLC if it would be reasonably expected to result in an
“ownership change” of Hexion Holdings LLC for purposes of Section 382 of the Internal Revenue
Code of 1986, as amended.



                                               11
            Case 19-10684-KG         Doc 366-1       Filed 05/15/19    Page 13 of 61



               5.      Additional Provisions Regarding Consenting Party Commitments.

       Notwithstanding anything to the contrary herein, nothing in this Agreement shall:

               a.      affect the ability of any Consenting Party to consult with any other
Consenting Party, the Company Entities, or any other party in interest in the Chapter 11 Cases
(including any official committee or the United States Trustee);

              b.      impair or waive the rights of any Consenting Party to assert or raise any
objection permitted under this Agreement in connection with the Restructuring;

               c.      prevent any Consenting Party from enforcing this Agreement or any other
Definitive Document, or from contesting whether any matter, fact, or thing is a breach of, or is
inconsistent with, such documents; or

                d.     prevent any Consenting Party from taking any customary perfection step or
other action as is necessary to preserve or defend the validity or existence of its Company Claims
and Interests (including, without limitation, the filing of proofs of claim).

               6.      Agreements of the Company.

                a.       Restructuring Support. During the Support Period, subject to the terms and
conditions hereof (including, without limitation, Section 10), and except as expressly waived by
the Required Consenting Parties in writing from time to time, the Company agrees that it shall use
commercially reasonable efforts, and shall use commercially reasonable efforts to cause each of
its subsidiaries to, without limitation:

                       (i)     implement the Restructuring in accordance with the terms and
conditions set forth herein;

                     (ii)   implement and consummate the Plan in a timely manner and take
any and all commercially reasonable and appropriate actions in furtherance of the Plan, as
contemplated under this Agreement;

                       (iii) upon reasonable request, inform the legal and financial advisors to
the Ad Hoc Groups as to: (A) the material business and financial (including liquidity) performance
of the Company Entities; (B) the status and progress of the negotiations of the Definitive
Documents; and (C) the status of obtaining any necessary or desirable authorizations (including
consents) from any competent judicial body, governmental authority, banking, taxation,
supervisory, or regulatory body or any stock exchange;

                         (iv)    (A) support and take all commercially reasonable actions necessary
to facilitate the solicitation, confirmation, and consummation of the Plan, as applicable, and the
transactions contemplated thereby, (B) not take any action directly or indirectly that is materially
inconsistent with, or that would reasonably be expected to prevent, interfere with, delay, or impede
the confirmation and consummation of the Plan, and (C) not, nor encourage any other person to,
take any action which would, or would reasonably be expected to, breach or be inconsistent with

                                                12
            Case 19-10684-KG         Doc 366-1       Filed 05/15/19    Page 14 of 61



this Agreement or delay, impede, appeal, or take any other negative action, directly or indirectly,
to interfere with the acceptance or implementation of the Plan;

                     (v)    maintain good standing under the laws of the state in which each
Company Entity is incorporated or organized;

                      (vi)    if the Company knows of a material breach by any Consenting Party
of such Consenting Party’s representations or warranties set forth in this Agreement or of a breach
by any Consenting Party of such Consenting Party’s obligations or covenants set forth in this
Agreement, furnish prompt written notice (and in any event within three business days of such
actual knowledge) to counsel to the Ad Hoc Groups;

                       (vii) to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring contemplated herein, support and
take all steps reasonably necessary and desirable to address any such impediment;

                       (viii) prepare or cause to be prepared the Definitive Documents
(including, without limitation, all relevant motions, applications, orders, agreements and other
documents), each of which, for the avoidance of doubt, shall contain terms and conditions
consistent with this Agreement, and use good faith efforts to provide draft copies of all Definitive
Documents at least two (2) business days prior to the date when the Company intends to file or
execute such document and shall consult in good faith with such parties regarding the form and
substance of such Definitive Document or any such proposed filing with the Bankruptcy Court.
The Company will provide draft copies of all other material pleadings the Company intends to file
with the Bankruptcy Court to counsel to the Ad Hoc Groups, no later than two (2) business days
prior to filing such pleading to the extent reasonably practicable and shall consult in good faith
with such counsel regarding the form and substance of any such proposed pleading;

                      (ix)   file such “first day” motions and pleadings determined by the
Company to be necessary, in form and substance reasonably acceptable to the Required
Consenting First Lien Noteholders, the Required Consenting 1.5L Noteholders and the Required
Consenting Crossholder Noteholders, and to seek interim and final (to the extent necessary) orders,
in form and substance reasonably acceptable to the Required Consenting First Lien Noteholders,
the Required Consenting 1.5L Noteholders and the Required Consenting Crossholder Noteholders,
from the Bankruptcy Court approving the relief requested in such “first day” motions;

                      (x)    timely file a formal objection, in form and substance reasonably
acceptable to the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders and the Required Consenting Crossholder Noteholders, to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order (A) directing the appointment of a
trustee or examiner (with expanded powers beyond those set forth in sections 1106(a)(3) and (4)
of the Bankruptcy Code), (B) converting the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, or (C) dismissing the Chapter 11 Cases;

                       (xi)   not seek or solicit any Alternative Transaction;


                                                13
            Case 19-10684-KG         Doc 366-1        Filed 05/15/19    Page 15 of 61



                       (xii) support and complete the Restructuring and all other actions
contemplated in connection therewith and under the Definitive Documents, including support and
take all actions as are reasonably necessary and appropriate to obtain any and all required
regulatory and/or third-party approvals to consummate the Restructuring;

                     (xiii) timely file a formal objection, in form and substance reasonably
acceptable to the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders and the Required Consenting Crossholder Noteholders, to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a plan reorganization, as applicable;
and

                       (xiv) (A) operate the business of the Company and its direct and indirect
subsidiaries in the ordinary course in a manner that is consistent with this Agreement, past
practices, and to preserve intact the Company’s business organization and relationships with third
parties (including lessors, licensors, suppliers, distributors and customers) and employees, (B)
subject to applicable non-disclosure agreements and the terms thereof, keep advisors to the Ad
Hoc Groups reasonably informed about the operations of the Company and its direct and indirect
subsidiaries, and (C) promptly notify advisors to the Ad Hoc Groups of any material governmental
or third party complaints, litigations, investigations or hearings; and

                       (xv) provide prompt written notice to counsel to the Ad Hoc Groups
between the date hereof and the Effective Date of (A) the occurrence of a Termination Event;
(B) any matter or circumstance which the Company knows, or suspects is likely, to be a material
impediment to the implementation or consummation of the Restructuring; or (C) if any Person has
challenged the validity or priority of, or has sought to avoid, any lien securing the 1L Notes, the
1.5L Notes or the 2L Notes pursuant to a pleading filed with the Bankruptcy Court.

              b.      Negative Covenants. The Company agrees that, for the duration of the
Support Period, the Company shall not take any action materially inconsistent with, or omit to take
any action required by, this Agreement, the Plan (if applicable), or any of the other Definitive
Documents.

               7.      Termination of Agreement.

               a.      Consenting Creditor Termination Events. This Agreement may be
terminated by the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders, or the Required Consenting Crossholder Noteholders, by the delivery to the
Company and the other Consenting Parties of a written notice in accordance with Section 22
hereof, solely as to the Consenting Creditors delivering such notice, upon the occurrence and
continuation of any of the following events (each, a “Consenting Creditor Termination Event”):

                      (i)     the breach by any Company Entity or any Consenting Party of (A)
any affirmative or negative covenant contained in this Agreement or (B) any other obligations of
such breaching Party set forth in this Agreement, in each case, in any material respect and which
breach remains uncured (to the extent curable) for a period of ten (10) business days following the

                                                 14
            Case 19-10684-KG         Doc 366-1       Filed 05/15/19    Page 16 of 61



Company’s or the Consenting Party’s (as applicable) receipt of notice pursuant to Section 22
hereof.

                      (ii)    any representation or warranty in this Agreement made by any
Company Entity or any Consenting Party shall have been untrue in any material respect when
made or shall have become untrue in any material respect, and such breach remains uncured (to
the extent curable) for a period of ten (10) business days following the Company’s or the
Consenting Party’s (as applicable) receipt of notice pursuant to Section 22 hereof;

                       (iii) any Company Entity or any Consenting Party files any motion,
pleading, or related document with the Bankruptcy Court that is materially inconsistent with this
Agreement, the Term Sheet, or the Definitive Documents, and such motion, pleading, or related
document has not been withdrawn ten (10) business days of the Company or such Consenting
Party receiving written notice in accordance with Section 22 that such motion, pleading, or related
document is materially inconsistent with this Agreement;

                       (iv)    the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment, or order enjoining
the consummation of any material portion of the Restructuring or rendering illegal the Plan or any
material portion thereof, and either (A) such ruling, judgment, or order has been issued at the
request of or with the acquiescence of any Company Entity or any Consenting Party, or (B) in all
other circumstances, such ruling, judgment, or order has not been reversed or vacated within thirty
(30) calendar days after such issuance;

                       (v)     the Bankruptcy Court (or other court of competent jurisdiction)
enters an order (A) directing the appointment of an examiner with expanded powers or a trustee in
any of the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect of which
would render the Plan incapable of consummation on the terms set forth in this Agreement;

                         (vi)   any Company Entity or any Consenting Party files or supports (or
fails to timely object to) another party in filing (A) a motion or pleading challenging the amount,
validity, or priority of any Claims held by any Consenting Creditor against the Company (or any
liens securing such Claims), (B) any plan of reorganization, liquidation, or sale of all or
substantially all of the Company’s assets other than the Plan, or (C) a motion or pleading asserting
(or seeking standing to assert) any purported claims or causes of action against any of the
Consenting Creditors, which event remains uncured for a period of ten (10) business days
following the Company’s or Consenting Party’s (as applicable) receipt of notice pursuant to
Section 22 hereof;

                       (vii) the Bankruptcy Court enters an order providing relief against any
Consenting Creditor with respect to any of the causes of action or proceedings specified in
Section 7(a)(vi)(A) or (C);

                       (viii) (A) any Definitive Document filed by the Company or any
Consenting Party, or any related order entered by the Bankruptcy Court, in the Chapter 11 Cases,
is inconsistent with the terms and conditions set forth in this Agreement or is otherwise not in
                                                15
            Case 19-10684-KG         Doc 366-1        Filed 05/15/19    Page 17 of 61



accordance with this Agreement, or (B) any of the terms or conditions of any of the Definitive
Documents is waived, amended, supplemented, or otherwise modified in any material respect
without the prior written consent of the Required Consenting First Lien Noteholders, the Required
Consenting 1.5L Noteholders and the Required Consenting Crossholder Noteholders (or such
parties as may be required by the terms of such Definitive Document, if then effective), in each
case, which remains uncured for ten (10) Business Days after the receipt by the Company of
written notice delivered in accordance herewith;

                       (ix)   any of the Milestones have not been achieved, extended, or waived
within three (3) business days after such Milestone;

                       (x)     any termination or acceleration of the DIP Facility;

                       (xi)   any termination event in favor of the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, or the Required Consenting Crossholder
Noteholders, or event of default by the Company under the RSA Order, the Equity Backstop
Commitment Agreement, the BCA Approval Order, the Debt Backstop Documents, or the Debt
Backstop Order, as applicable, that has not been waived or cured (to the extent curable) prior to
the expiration of any applicable grace periods thereunder;

                      (xii) if any Company Entity (A) withdraws the Plan, (B) publicly
announces its intention not to support the Plan, (C) files a motion with the Bankruptcy Court
seeking the approval of an Alternative Transaction, or (D) agrees to pursue (including, for the
avoidance of doubt, as may be evidenced by a term sheet, letter of intent, or similar document
executed by a Company Entity) or publicly announces its intent to pursue an Alternative
Transaction;

                      (xiii) the Company files or announces that it will file any motion or
application seeking authority to sell any material assets without the prior written consent of the
Required Consenting First Lien Noteholders, the Required Consenting 1.5L Noteholders and the
Required Consenting Crossholder Noteholders;

                     (xiv) the Company terminates any of its obligations under and in
accordance with Sections 7(b) or (d), as applicable, of this Agreement;

                        (xv) the Required Consenting First Lien Noteholders, the Required
Consenting 1.5L Noteholders or the Required Consenting Crossholder Noteholders terminate any
of their respective obligations under and in accordance with this Section 7(a) or (d), as applicable;

                       (xvi) the Bankruptcy Court enters an order, or the Company files a motion
seeking an order (without the prior written consent of the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders and the Required Consenting Crossholder
Noteholders), (i) converting one or more of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, (ii) appointing an examiner with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in one or more of the Chapter 11
Cases, (iii) denying the entry of the RSA Order, the BCA Approval Order, or the Debt Backstop

                                                 16
             Case 19-10684-KG         Doc 366-1        Filed 05/15/19    Page 18 of 61



Order, or (iv) making a finding of fraud, dishonesty or misconduct by any executive, officer or
director of the Company, regarding or relating to the Company;

                      (xvii) the issuance by any governmental authority, including the
Bankruptcy Court, any regulatory authority or any other court of competent jurisdiction, of any
ruling or order enjoining the consummation of the Plan; provided, however, that the Company
shall have five (5) business days after the issuance of such ruling or order to obtain relief that
would allow consummation of the Plan in a manner that (A) does not prevent or diminish in a
material way compliance with the terms of this Agreement, and (B) is reasonably acceptable to the
Required Consenting First Lien Noteholders, the Required Consenting 1.5L Noteholders and the
Required Consenting Crossholder Noteholders;

                         (xviii) without the prior consent of the Required Consenting First Lien
Noteholders, the Required Consenting 1.5L Noteholders, and the Required Consenting
Crossholder Noteholders, the Company or any of the Company’s foreign subsidiaries or affiliates
(A) voluntarily commences any case or files any petition seeking bankruptcy, winding up,
dissolution, liquidation, administration, moratorium, reorganization or other relief under any
federal, state, or foreign bankruptcy, insolvency, administrative receivership or similar law now or
hereafter in effect except as provided in this Agreement, (B) consents to the institution of, or fails
to contest in a timely and appropriate manner, any involuntary proceeding or petition described
above, (C) files an answer admitting the material allegations of a petition filed against it in any
such proceeding, (D) applies for or consents to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or similar official, (E) makes
a general assignment or arrangement for the benefit of creditors or (F) takes any corporate action
for the purpose of authorizing any of the foregoing;

                       (xix) the Bankruptcy Court enters an order terminating any Company
Entity’s exclusive right to file and/or solicit acceptances of a plan of reorganization (including the
Plan);

                       (xx)    the Company exercises its fiduciary out in accordance with
Section 7(b) hereof;

                       (xxi)   the Bankruptcy Court enters an order denying confirmation of the
Plan;

                       (xxii) an order confirming the Plan is reversed or vacated;

                     (xxiii) any court of competent jurisdiction has entered a final, non-
appealable judgment or order declaring this Agreement to be unenforceable;

                        (xxiv) an order is entered by the Bankruptcy Court granting relief from the
automatic stay to the holder or holders of any security interest to permit foreclosure (or the granting
of a deed in lieu of foreclosure on the same) on any of the Company’s assets (other than in respect
of insurance proceeds or with respect to assets having a fair market value of less than $15,000,000
in the aggregate); or

                                                  17
            Case 19-10684-KG         Doc 366-1       Filed 05/15/19    Page 19 of 61



                       (xxv) the failure of the Consenting Creditors to hold, in the aggregate, at
least: (A) 66 2/3% of the aggregate principal amount outstanding of the 1L Notes; (B) 66 2/3% of
the aggregate principal amount outstanding of the 1.5L Notes; and (C) 66 2/3% of the aggregate
principal amount outstanding of the 2L Notes and the Unsecured Notes, in each case, at any time
after April 5, 2019.

Notwithstanding the foregoing, if any Consenting Creditor Termination Event is caused by any
Consenting Party, this Agreement shall be terminable solely with respect to that Consenting Party.

               b.     Company Termination Events. This Agreement may be terminated by the
Company by the delivery to counsel to the Consenting Parties of a written notice in accordance
with Section 22 hereof, upon the occurrence and continuation of any of the following events (each,
a “Company Termination Event”):

                        (i)    the breach in any material respect by Consenting Creditors holding
(A) an amount of 1L Notes that would result in non-breaching Consenting Creditors holding less
than 66 2/3% in aggregate principal amount outstanding of the 1L Notes, (B) an amount of 1.5L
Notes that would result in non-breaching Consenting Creditors holding less than 66 2/3% in
aggregate principal amount outstanding of the 1.5L Notes, or (C) an amount of 2L Notes and
Unsecured Notes that would result in non-breaching Consenting Creditors holding less than 66
2/3% in aggregate principal amount outstanding of 2L Notes and Unsecured Notes, in each case
with respect to any of the representations, warranties, or covenants of such Consenting Creditors
set forth in this Agreement and which breach remains uncured for a period of ten (10) business
days after the receipt by the applicable Consenting Creditor from the Company of written notice
of such breach, which written notice will set forth in detail the alleged breach;

                       (ii)    the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment, or order enjoining
the consummation of or rendering illegal the Plan or any material portion thereof, and either
(A) such ruling, judgment, or order has been issued at the request of (or agreement by) the
Consenting Parties, or (B) in all other circumstances, such ruling, judgment, or order has not been
reversed or vacated within thirty (30) calendar days after such issuance;

                       (iii) the failure of the Consenting Creditors to hold, in the aggregate, at
least: (A) 66 2/3% of the aggregate principal amount outstanding of the 1L Notes; (B) 66 2/3% of
the aggregate principal amount outstanding of the 1.5L Notes; (C) 66 2/3% of the aggregate
principal amount outstanding of the 2L Notes and the Unsecured Notes, in each case, at any time
after April 5, 2019;

                       (iv)  the failure of the Consenting Creditors (as a group, which is not
required to include each Consenting Creditor) to execute commitment agreements in respect of the
entire amount of the Rights Offering and the Exit Facility (each as defined in the Term Sheet) on
or before April 15, 2019;

                     (v)    any termination event in favor of the Company or event of default
by a party other than the Company under the RSA Order, the Equity Backstop Commitment
Agreement, the BCA Approval Order, the Debt Backstop Documents, or the Debt Backstop Order,
                                                18
            Case 19-10684-KG         Doc 366-1       Filed 05/15/19    Page 20 of 61



as applicable, that has not been waived or cured (to the extent curable) prior to the expiration of
any applicable grace periods thereunder;

                       (vi)    the Bankruptcy Court (or other court of competent jurisdiction)
enters an order (A) directing the appointment of an examiner with expanded powers or a trustee in
any of the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect of which
would render the Plan incapable of consummation on the terms set forth in this Agreement;

                        (vii)   the board of directors or managers or similar governing body, as
applicable, of any Company Entity determines that continued performance under this Agreement
(including taking any action or refraining from taking any action) would be inconsistent with the
exercise of its fiduciary duties under applicable law (as reasonably determined by such board or
body in good faith after consultation with legal counsel);

                       (viii) the Bankruptcy Court enters an order denying confirmation of the
Plan;

                       (ix)   an order confirming the Plan is reversed or vacated; or

                     (x)     any court of competent jurisdiction has entered a final, non-
appealable judgment or order declaring this Agreement to be unenforceable.

               c.     Consenting Sponsor Termination Events. This Agreement may be
terminated by the Consenting Sponsors, solely as to the Consenting Sponsors, by the delivery to
counsel to the Company and the Consenting Parties of a written notice in accordance with
Section 22 hereof, upon the occurrence and continuation of any of the following events (each, a
“Consenting Sponsor Termination Event”):

                       (i)     the breach in any material respect by Consenting Creditors holding
(A) an amount of 1L Notes that would result in non-breaching Consenting Creditors holding less
than 66 2/3% in aggregate principal amount outstanding of the 1L Notes, (B) an amount of 1.5L
Notes that would result in non-breaching Consenting Creditors holding less than 66 2/3% in
aggregate principal amount outstanding of the 1.5L Notes, or (C) an amount of 2L Notes and
Unsecured Notes that would result in non-breaching Consenting Creditors holding less than
66 2/3% in aggregate principal amount outstanding of 2L Notes and Unsecured Notes, in each case
with respect to any of the representations, warranties, or covenants of such Consenting Creditors
set forth in this Agreement and which breach remains uncured for a period of ten (10) business
days after the receipt by the applicable Consenting Creditor from the Consenting Sponsors of
written notice of such breach, which written notice will set forth in detail the alleged breach;

                       (ii)    the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment, or order enjoining
the consummation of or rendering illegal the Plan or any material portion thereof, and either
(A) such ruling, judgment, or order has been issued at the request of (or agreement by) the
Consenting Creditors, or (B) in all other circumstances, such ruling, judgment, or order has not
been reversed or vacated within thirty (30) calendar days after such issuance;
                                                19
            Case 19-10684-KG         Doc 366-1        Filed 05/15/19    Page 21 of 61



                       (iii) the failure of the Consenting Creditors to hold, in the aggregate, at
least: (A) 66 2/3% of the aggregate principal amount outstanding of the 1L Notes; (B) 66 2/3% of
the aggregate principal amount outstanding of the 1.5L Notes; and (C) 66 2/3% of the aggregate
principal amount outstanding of the 2L Notes and the Unsecured Notes, in each case, at any time
after April 5, 2019;

                       (iv)    the Bankruptcy Court (or other court of competent jurisdiction)
enters an order (A) directing the appointment of an examiner with expanded powers or a trustee in
any of the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect of which
would render the Plan incapable of consummation on the terms set forth in this Agreement;

                       (v)    (A) any Definitive Document filed by the Company or any
Consenting Party, or any related order entered by the Bankruptcy Court, in the Chapter 11 Cases,
is inconsistent with the terms and conditions set forth in this Agreement or is otherwise not in
accordance with this Agreement, or (B) any of the terms or conditions of any of the Definitive
Documents is waived, amended, supplemented, or otherwise modified in any material respect
without the prior written consent of the Consenting Sponsors (or such parties as may be required
by the terms of such Definitive Document, if then effective), in each case, which remains uncured
for five (5) Business Days after the receipt by the Company of written notice delivered in
accordance herewith;

                     (vi)    the Company terminates any of its obligations under and in
accordance with Sections 7(b) or (d), as applicable, of this Agreement;

                        (vii) the Required Consenting First Lien Noteholders, the Required
Consenting 1.5L Noteholders or the Required Consenting Crossholder Noteholders terminate any
of their respective obligations under and in accordance with this Section 7(a) or (d), as applicable;

                       (viii) the Bankruptcy Court enters an order denying confirmation of the
Plan;

                       (ix)    an order confirming the Plan is reversed or vacated; or

                     (x)     any court of competent jurisdiction has entered a final, non-
appealable judgment or order declaring this Agreement to be unenforceable.

              d.     Mutual Termination. This Agreement may be terminated in writing by
mutual agreement of the Company Entities, the Required Consenting First Lien Noteholders, the
Required Consenting 1.5L Noteholders, the Required Consenting Crossholder Noteholders and
the Consenting Sponsors (a “Mutual Termination Event”).

                e.      Individual Termination. Any individual Consenting Party may terminate
this Agreement, as to itself only, by the delivery to counsel to the Company and the Consenting
Parties of a written notice in accordance with Section 22, upon the occurrence and continuation of
any of the following events (each, an “Individual Termination Event”):


                                                 20
             Case 19-10684-KG          Doc 366-1      Filed 05/15/19      Page 22 of 61



                           (i) this Agreement is amended without its consent in such a way as to
           alter any of the economic terms thereof in a manner that is disproportionately adverse
           to such Consenting Party as compared to similarly situated Consenting Parties; or

                          (ii) the Effective Date shall not have occurred by the date that is 270
           calendar days after the Petition Date.

               f.       Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice upon the occurrence of the Effective Date
(collectively with the Consenting Creditor Termination Events, the Company Termination Events,
the Consenting Sponsor Termination Events, the Mutual Termination Event, and the Individual
Termination Event, the “Termination Events”).

                 g.      Effect of Termination. Upon any termination of this Agreement that is not
limited in its effectiveness to an individual Party or Parties in accordance with Section 7, this
Agreement shall forthwith become null and void and of no further force or effect as to any Party,
and each Party shall, except as provided otherwise in this Agreement, be immediately released
from its liabilities, obligations, commitments, undertakings, and agreements under or related to
this Agreement and shall have all the rights and remedies that it would have had and shall be
entitled to take all actions, whether with respect to the Plan or otherwise, that it would have been
entitled to take had it not entered into this Agreement; provided that in no event shall any such
termination relieve a Party from liability for its breach or non-performance of its obligations
hereunder that arose prior to the date of such termination or any obligations hereunder that
expressly survive termination of this Agreement under Section 16 hereof, provided further,
however, that notwithstanding anything to the contrary herein, the right to terminate this
Agreement under this Section 7 shall not be available to any Party whose failure to fulfill any
material obligation under this Agreement has been the cause of, or resulted in, the occurrence of
the applicable Termination Event. Upon the occurrence of a validly-exercised Termination Event
prior to entry of the Confirmation Order by the Bankruptcy Court, any and all consents or ballots
tendered by the terminated Party shall be deemed, for all purposes, to be null and void ab initio
and shall not be considered or otherwise used in any manner by any Party in connection with the
Restructuring, this Agreement, or otherwise. Upon the termination of this Agreement that is
limited in its effectiveness as to an individual Party or Parties in accordance with Section 7: (i) this
Agreement shall become null and void and of no further force or effect with respect to the
terminated Party or Parties, who shall be immediately released from its or their liabilities,
obligations, commitments, undertakings, and agreements under or related to this Agreement and
shall have all the rights and remedies that it or they would have had and such Party or Parties shall
be entitled to take all actions, whether with respect to the Plan or otherwise, that it or they would
have been entitled to take had it or they not entered into this Agreement; provided, the terminated
Party or Parties shall not be relieved of any liability for breach or non-performance of its or their
obligations hereunder that arose prior to the date of such termination or any obligations hereunder
that expressly survive termination of this Agreement under Section 16 hereof; and (ii) this
Agreement shall remain in full force and effect with respect to all Parties other than the terminated
Party or Parties.

           h.       Automatic Stay. The Company Entities acknowledge that, after the
commencement of the Chapter 11 Cases, the giving of notice of default or termination by any other
                                             21
            Case 19-10684-KG         Doc 366-1        Filed 05/15/19    Page 23 of 61



Party pursuant to this Agreement shall not be a violation of the automatic stay under section 362
of the Bankruptcy Code, and the Company Entities hereby waive, to the fullest extent permitted
by law, the applicability of the automatic stay as it relates to any such notice being provided;
provided that nothing herein shall prejudice any Party’s rights to argue that the giving of notice of
default or termination was not proper under the terms of this Agreement.

               8.      Definitive Documents; Good Faith Cooperation; Further Assurances.

              a.        Subject to the terms and conditions described herein, during the Support
Period, each Party, severally and not jointly, hereby covenants and agrees to reasonably cooperate
with each other in good faith in connection with the negotiation, drafting, execution (to the extent
such Party is a party thereto), and delivery of the Definitive Documents. Furthermore, subject to
the terms and conditions hereof, each of the Parties shall take such action as may be reasonably
necessary or reasonably requested by the other Parties to carry out the purposes and intent of this
Agreement, including making and filing any required regulatory filings (provided that no
Consenting Party shall be required to incur any cost, expense, or liability in connection therewith
unless such Consenting Party shall have received an assurance of reimbursement satisfactory to
it).

               b.      Each Consenting Creditor that is a Backstop Party entitled to receive a
Structuring Premium and the Company hereby agree to work in good faith to negotiate and execute
the Equity Backstop Agreement and the Debt Backstop Agreement as promptly as practicable after
the date of this Agreement, with each such agreement to be in customary form for agreements of
such type. The Consenting Creditors and the Company hereby acknowledge and agree that the
economic terms regarding the Equity Backstop Agreement and the Debt Backstop Agreement,
including the associated fees and structuring premiums, shall be as described in the Term Sheet.
In the event that any Backstop Party does not execute and deliver the Equity Backstop Agreement
and/or the Debt Backstop Agreement after such agreements have been negotiated pursuant to the
terms of this Agreement and the Term Sheet, any such non-executing Backstop Party shall not be
entitled to receive any fees or structuring premiums pursuant to such agreements and (i) all
commitments (along with all associated fees and premiums) allocable to any such non-executing
Backstop Party under the Equity Backstop Agreement and/or the Debt Backstop Agreement, as
applicable, will be offered on a pro rata basis (based on the pro forma equity splits among the
Backstop Parties as described in the Term Sheet), to the other Equity Backstop Parties and/or Debt
Backstop Parties, as applicable, and, if not fully subscribed after being offered to the other Equity
Backstop Parties and/or Debt Backstop Parties, will be offered to on a pro rata basis to all
Consenting Creditors (based on the pro forma equity splits among the Consenting Creditors as
described in the Term Sheet) (ii) all structuring premiums allocable to any such non-executing
Backstop Party under the Equity Backstop Agreement and/or the Debt Backstop Agreement, as
applicable, will be allocated on a pro rata basis (based upon the percentages of the applicable
structuring premium to be received by the Backstop Parties other than any non-executing Backstop
Party) to the other Backstop Parties entitled to receive Equity Backstop Premium and/or Debt
Backstop Obligation Premium, as applicable, as provided in the Term Sheet. The Company and
each Consenting Creditor shall be entitled to all of their rights and remedies hereunder in the event
that any Backstop Party breaches its obligations under this Section 8(b).


                                                 22
             Case 19-10684-KG          Doc 366-1        Filed 05/15/19    Page 24 of 61



                9.      Representations and Warranties.

                a.      Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct, and complete as of the date hereof (or as of
the date a Consenting Party becomes a party hereto):

                         (i)    such Party is validly existing and in good standing under the laws of
its jurisdiction of incorporation or organization, and has all requisite corporate, partnership, limited
liability company, or similar authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and the execution and
delivery of this Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company, partnership, or other similar
action on its part;

                         (ii)   the execution, delivery, and performance by such Party of this
Agreement does not and will not (A) violate any provision of law, rule, or regulation applicable to
it, its charter, or bylaws (or other similar governing documents), or (B) conflict with, result in a
breach of, or constitute a default under any material contractual obligation to which it is a party
(provided, however, that with respect to the Company, it is understood that commencing the
Chapter 11 Cases may result in a breach of or constitute a default under such obligations);

                        (iii) the execution, delivery, and performance by such Party of this
Agreement does not and will not require any registration or filing with, consent, or approval of, or
notice to, or other action, with or by, any federal, state, or governmental authority or regulatory
body, except such filings as may be necessary and/or required by the Bankruptcy Court; and

                       (iv)    this Agreement is the legally valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium, or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to enforceability or a ruling of the
Bankruptcy Court.

                 b.      Each Consenting Party severally (and not jointly), represents and warrants
to the Company that, as of the date hereof (or as of the date such Consenting Party becomes a party
hereto), such Consenting Party (i) is the beneficial owner of (or investment manager, advisor, or
subadvisor to one or more beneficial owners of) the aggregate principal amount of Claims and/or
Interests set forth below its name on the signature page hereto (or below its name on the signature
page of a Joinder Agreement for any Consenting Party that becomes a Party hereto after the date
hereof), (ii) has, except in the case of Consenting Parties with Repo Securities, with respect to the
beneficial owners of such Claims or Interests (as may be set forth on a schedule to such Consenting
Party’s signature page hereto), (A) sole investment or voting discretion with respect to such Claims
or Interests, (B) full power and authority to vote on and consent to matters concerning such Claims
or Interests, or to exchange, assign, and transfer such Claims or Interests, and (C) full power and
authority to bind or act on the behalf of, such beneficial owners, (iii) other than pursuant to this
Agreement or with respect to Repo Securities, such Claims or Interests are free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation on disposition or encumbrance of any kind, that would prevent in any
                                                   23
             Case 19-10684-KG          Doc 366-1       Filed 05/15/19      Page 25 of 61



way such Consenting Party’s performance of its obligations contained in this Agreement at the
time such obligations are required to be performed, and (iv) such Consenting Party is not the
beneficial owner of (or investment manager, advisor, or subadvisor to one or more beneficial
owners of) any other Claims against and/or Interests in any Company Entity. “Repo Securities”
means, with respect to a Consenting Creditor, Claims or Interests that are, on the date hereof,
subject to the terms and conditions of a repurchase agreement, sell/buyback agreement or similar
arrangement (each, a “Repo Agreement”) entered into between, on the one hand, such Consenting
Creditor (or one or more funds which the Consenting Creditor is the discretionary investment
manager, advisor or sub-advisor of) and, on the other hand, a third-party. For the avoidance of
doubt, it is acknowledged and agreed that Repo Securities shall constitute Claims for all purposes
under this Agreement.

                10.     Additional Provisions Regarding Company Entities’ Commitments.

                a.      Nothing in this Agreement shall require any director or officer of any
Company Entity to violate their fiduciary duties to such Company Entity. No action or inaction
on the part of any director or officer of any Company Entity that such directors or officers
reasonably believe is required by their fiduciary duties to such Company Entity shall be limited or
precluded by this Agreement; provided, however, that no such action or inaction shall be deemed
to prevent any of the Consenting Parties from taking actions that they are permitted to take as a
result of such actions or inactions, including terminating their obligations hereunder.

                b.       Notwithstanding anything to the contrary in this Agreement, the Company
Entities shall not, and shall instruct and direct their respective Representatives not to, seek or solicit
any discussions or negotiations with respect to, any Alternative Transaction; provided, however,
that nothing in this Section 10(b) shall limit the Parties’ ability to engage in marketing efforts,
discussions, and/or negotiations with any party regarding refinancing of the Exit Facilities to be
consummated following the Effective Date; provided, further, that (a) if any of the Company
Entities receive a proposal or expression of interest regarding any Alternative Transaction, the
Company Entities shall be permitted to discuss or negotiate the terms of such proposal or
expression of interest and shall promptly notify counsel to the Ad Hoc Group, orally and in writing,
of any such proposal or expression of interest, with such notice to include the material terms
thereof, including (unless prohibited by a separate agreement) the identity of the person or group
of persons involved, and (b) the Company Entities shall promptly furnish counsel to the Ad Hoc
Group with copies of any written offer, oral offer, or any other information that they receive
relating to the foregoing and shall promptly inform counsel to the Ad Hoc Group of any material
changes to such proposals.

                c.     Notwithstanding anything to the contrary herein, nothing in this Agreement
shall create any additional fiduciary obligations on the part of the Company, or the Consenting
Creditors, or any members, partners, managers, managing members, officers, directors,
employees, advisors, principals, attorneys, professionals, accountants, investment bankers,
consultants, agents or other representatives of the same or their respective affiliated entities, in
such person’s capacity as a member, partner, manager, managing member, officer, director,
employee, advisor, principal, attorney, professional, accountant, investment banker, consultant,
agent or other representative of such Party or its affiliated entities, that such entities did not have
prior to the execution of this Agreement.
                                                 24
            Case 19-10684-KG          Doc 366-1      Filed 05/15/19     Page 26 of 61



              d.      Nothing in this Agreement shall: (i) impair or waive the rights of any
Company Entity to assert or raise any objection permitted under this Agreement in connection
with the Restructuring, or (ii) prevent any Company Entity from enforcing this Agreement or
contesting whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement.

               11.     Filings and Public Statements.

                a.      The Company shall submit drafts to counsel to the Consenting Parties of
any press releases, public documents, and any and all filings with the SEC, the Bankruptcy Court,
or otherwise that constitute disclosure of the existence or terms of this Agreement or any
amendment to the terms of this Agreement at least forty-eight hours prior to making any such
disclosure, and shall afford them a reasonable opportunity under the circumstances to comment on
such documents and disclosures and shall consider any such comments in good faith. Except as
required by law or otherwise permitted under the terms of any other agreement between the
Company on the one hand, and any Consenting Party, on the other hand, no Party or its advisors
(including counsel to any Party) shall disclose to any person (including other Consenting Parties),
other than the Company’s advisors, the principal amount or percentage of any Claims or Interests
or any other securities of the Company held by any other Party, in each case, without such Party’s
prior written consent; provided that (i) if such disclosure is required by law, subpoena, or other
legal process or regulation, the disclosing Party shall afford the relevant Party a reasonable
opportunity to review and comment in advance of such disclosure and shall take all reasonable
measures to limit such disclosure (including by way of a protective order) (the expense of which,
if any, shall be borne by the relevant disclosing Party) and (ii) the foregoing shall not prohibit the
disclosure of the aggregate percentage or aggregate principal amount of Claims or Interests held
by all the Consenting Parties collectively. Any public filing of this Agreement, with the
Bankruptcy Court, the SEC or otherwise, shall not include the executed signature pages to this
Agreement. Nothing contained herein shall be deemed to waive, amend or modify the terms of
any confidentiality or non-disclosure agreement between the Company and any Consenting
Creditor.

               12.     Amendments and Waivers.

       During the Support Period, this Agreement, including any exhibits or schedules hereto,
may not be waived, modified, amended, or supplemented except in a writing signed by the
Company Entities, the Required Consenting First Lien Noteholders, the Required Consenting 1.5L
Noteholders, the Required Consenting Crossholder Noteholders and the Consenting Sponsors (as
applicable and to the extent required herein); provided that: (i) any waiver, modification,
amendment, or supplement to Section 7(e) or this Section 12 shall require the prior written consent
of each Party; (ii) any waiver, modification, amendment, or supplement to the definition of
Required Consenting First Lien Noteholders, Required Consenting 1.5L Noteholders or Required
Consenting Crossholder Noteholders shall require the prior written consent of each applicable
Consenting Creditor that is a member of the Ad Hoc Groups; (iii) any waiver, modification,
amendment or supplement to Section 4(c)(ii) of this Agreement or the last paragraph in the section
of the Term Sheet entitled “Equity Backstop Commitment” shall require the consent of each
Consenting Creditor and (iv) any waiver, modification, amendment, or supplement that
disproportionately and adversely affects the economic recoveries or treatment of any Consenting
Party compared to the economic recoveries or treatment set forth in the Term Sheet hereto may
                                               25
             Case 19-10684-KG          Doc 366-1        Filed 05/15/19    Page 27 of 61



not be made without the prior written consent of such Consenting Party. Amendments to any
Definitive Document shall be governed as set forth in such Definitive Document. Any consent
required to be provided pursuant to this Section 12 may be delivered by email from counsel.

                13.     Effectiveness.

        This Agreement shall become effective and binding on the Parties on the Agreement
Effective Date, and not before such date; provided that signature pages executed by Consenting
Parties shall be delivered to (a) the Company, other Consenting Parties, and counsel to other
Consenting Parties (if applicable) in a redacted form that removes such Consenting Parties’
holdings of Claims and any schedules to such Consenting Parties’ holdings (if applicable) and
(b) the legal and financial advisors to the Company and the Ad Hoc Groups, respectively, in an
unredacted form.

                14.     Governing Law; Jurisdiction; Waiver of Jury Trial.

                a.       This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York, without giving
effect to the conflicts of law principles thereof.

                b.        Each of the Parties irrevocably agrees that any legal action, suit, or
proceeding arising out of or relating to this Agreement brought by any party or its successors or
assigns shall be brought and determined in (a) the Bankruptcy Court, for so long as the Chapter 11
Cases are pending, and (b) otherwise, any federal or state court in the Borough of Manhattan, the
City of New York, and each of the Parties hereby irrevocably submits to the exclusive jurisdiction
of the aforesaid courts for itself and with respect to its property, generally and unconditionally,
with regard to any such proceeding arising out of or relating to this Agreement. Each of the Parties
agrees not to commence any proceeding relating hereto or thereto except in the courts described
above, other than proceedings in any court of competent jurisdiction to enforce any judgment,
decree, or award rendered by any such court as described herein. Each of the Parties further agrees
that notice as provided herein shall constitute sufficient service of process and the Parties further
waive any argument that such service is insufficient. Subject to the foregoing, each of the Parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim, or otherwise, in any proceeding arising out of or relating to this Agreement,
(i) any claim that it is not personally subject to the jurisdiction of the courts as described herein for
any reason, (ii) that it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of judgment, or
otherwise) and (iii) that (A) the proceeding in any such court is brought in an inconvenient forum,
(B) the venue of such proceeding is improper, or (C) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

          c.   EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH
                                                   26
             Case 19-10684-KG         Doc 366-1        Filed 05/15/19    Page 28 of 61



PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

               15.     Specific Performance/Remedies.

               a.      The Parties agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that the Parties shall
be entitled to an injunction or injunctions without the necessity of posting a bond to prevent
breaches of this Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in equity. Unless
otherwise expressly stated in this Agreement, no right or remedy described or provided in this
Agreement is intended to be exclusive or to preclude a Party from pursuing other rights and
remedies to the extent available under this Agreement, at law, or in equity.

                b.      Notwithstanding anything to the contrary in this Agreement, none of the
Parties will be liable for, and none of the Parties shall claim or seek to recover, any punitive,
special, indirect or consequential damages or damages for lost profits.

               16.     Survival.

        Notwithstanding the termination of this Agreement pursuant to Section 7 hereof, the
agreements and obligations of the Parties set forth in the following Sections: 7(g), 14, 15, 16, 17,
18, 19, 20, 21, 22, 23, 24, 25, and 27 hereof (and any defined terms used in any such Sections)
shall survive such termination and shall continue in full force and effect for the benefit of the
Parties in accordance with the terms hereof; provided that any liability of a Party for failure to
comply with the terms of this Agreement shall survive such termination.

               17.     Headings.

        The headings of the sections, paragraphs, and subsections of this Agreement are inserted
for convenience only and shall not affect the interpretation hereof or, for any purpose, be deemed
a part of this Agreement.

               18.     Successors and Assigns; Severability; Several Obligations.

        This Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators, and representatives;
provided that nothing contained in this Section 18 shall be deemed to permit Transfers of interests
in any Claims against or Interests in any Company Entity, other than in accordance with the express
terms of this Agreement. If any provision of this Agreement, or the application of any such
provision to any person or entity or circumstance, shall be held invalid or unenforceable in whole
or in part, such invalidity or unenforceability shall attach only to such provision or part thereof and
the remaining part of such provision hereof and this Agreement shall continue in full force and
                                                  27
            Case 19-10684-KG          Doc 366-1       Filed 05/15/19    Page 29 of 61



effect so long as the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon any such determination of invalidity,
the Parties shall negotiate in good faith to modify this Agreement so as to effect the original intent
of the Parties as closely as possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest extent possible.
The agreements, representations, and obligations of the Parties are, in all respects, several and
neither joint nor joint and several. For the avoidance of doubt, the obligations arising out of this
Agreement are several and not joint with respect to each Consenting Party, in accordance with its
proportionate interest hereunder, and the Parties agree not to proceed against any Consenting Party
for the obligations of another.

               19.     No Third-Party Beneficiaries.

       Unless expressly stated herein, this Agreement shall be solely for the benefit of the Parties
and no other person or entity shall be a third-party beneficiary hereof.

               20.     Prior Negotiations; Entire Agreement.

        This Agreement, including the exhibits and schedules hereto (including the Term Sheet),
constitutes the entire agreement of the Parties, and supersedes all other prior negotiations, with
respect to the subject matter hereof and thereof, except that the Parties acknowledge that any
confidentiality agreements (if any) heretofore executed between the Company and each
Consenting Party shall continue in full force and effect in accordance with its terms.

               21.     Counterparts.

       This Agreement may be executed in several counterparts, each of which shall be deemed
to be an original, and all of which together shall be deemed to be one and the same agreement.
Execution copies of this Agreement may be delivered by facsimile, electronic mail, or otherwise,
which shall be deemed to be an original for the purposes of this paragraph.

               22.     Notices.

        All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered or certified mail
(return receipt requested) to the following addresses and facsimile numbers:

(1)     If to the Company, to:

Hexion Inc.
180 East Broad Street
Columbus, Ohio 43215
Attention:    Douglas Johns




                                                 28
            Case 19-10684-KG        Doc 366-1       Filed 05/15/19   Page 30 of 61




with a copy to:

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention:   George Davis (george.davis@lw.com)
             Andrew Parlen (andrew.parlen@lw.com)

- and -

Latham & Watkins LLP
330 North Wabash, Suite 2800
Chicago, IL 60611
Attention:    Caroline Reckler (caroline.reckler@lw.com)
              Jason Gott (jason.gott@lw.com)

(2) If to a Consenting Creditor, to the addresses or facsimile numbers set forth below following
such Consenting Creditor’s signature to this Agreement or on the applicable Joinder Agreement
(if any), as the case may be,

with a copy to (solely in the case of Consenting Creditors that are members of the First Lien Ad
Hoc Group):

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Email: idizengoff@akingump.com; pdublin@akingump.com; dfisher@akingump.com and
nmoss@akingump.com
Attention: Ira S. Dizengoff, Esq., Philip C. Dublin, Esq., Daniel Fisher, Esq. and Naomi Moss,
Esq.

with a copy to (solely in the case of Consenting Creditors that are members of the 1.5 Lien Ad
Hoc Group):

Jones Day
250 Vesey Street
New York, NY 10281
Attention:    Sidney P. Levinson (slevinson@jonesday.com)
              Jeremy D. Evans (jdevans@jonesday.com)

with a copy to (solely in the case of Consenting Creditors that are members of the Crossholder
Ad Hoc Group):

Milbank LLP
55 Hudson Yards
                                               29
            Case 19-10684-KG         Doc 366-1     Filed 05/15/19      Page 31 of 61



New York, New York 10001
Attention:    Samuel A. Khalil (skhalil@milbank.com)
              Matthew L. Brod (mbrod@milbank.com)

(3) If to a Consenting Sponsor, to the addresses or facsimile numbers set forth below following
such Consenting Sponsor’s signature to this Agreement or on the applicable Joinder Agreement
(if any), as the case may be.

      Any notice given by electronic mail, facsimile, delivery, mail, or courier shall be effective
when received.

               23.    Reservation of Rights; No Admission.

              a.     Nothing contained herein shall (i) limit (A) the ability of any Party to
consult with other Parties, or (B) the rights of any Party under any applicable bankruptcy,
insolvency, foreclosure, or similar proceeding, including the right to appear as a party in interest
in any matter to be adjudicated in order to be heard concerning any matter arising in the
Chapter 11 Cases, in each case, so long as such consultation or appearance is consistent with such
Party’s obligations hereunder; (ii) limit the ability of any Consenting Party to sell or enter into
any transactions in connection with the Claims, or any other claims against or interests in the
Company, subject to the terms of Section 4(b) hereof; or (iii) constitute a waiver or amendment
of any provision of any applicable credit agreement or indenture or any agreements executed in
connection with such credit agreement or indenture.

                b.     Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict the ability of each of the Parties to
protect and preserve its rights, remedies, and interests, including its claims against any of the
other Parties (or their respective affiliates or subsidiaries) or its full participation in any
bankruptcy case filed by the Company or any of its affiliates and subsidiaries. This Agreement
is part of a proposed settlement of matters that could otherwise be the subject of litigation among
the Parties. Pursuant to Rule 408 of the Federal Rule of Evidence, any applicable state rules of
evidence, and any other applicable law, foreign or domestic, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other than a proceeding
to enforce its terms. This Agreement shall in no event be construed as or be deemed to be
evidence of an admission or concession on the part of any Party of any claim or fault or liability
or damages whatsoever. Each of the Parties denies any and all wrongdoing or liability of any
kind and does not concede any infirmity in the claims or defenses which it has asserted or could
assert.

               24.    Relationship Among Consenting Parties.

        Notwithstanding anything to the contrary herein, the duties and obligations of the
Consenting Creditors under this Agreement shall be several, not joint. It is understood and agreed
that no Consenting Creditor has any fiduciary duty, duty of trust or confidence in any kind or form
with any other Consenting Creditor, the Company or any other stakeholder of the Company and,
except as expressly provided in this Agreement, there are no commitments among or between
them. In this regard, it is understood and agreed that any Consenting Party may trade in the debt
                                                30
            Case 19-10684-KG          Doc 366-1       Filed 05/15/19     Page 32 of 61



of the Company without the consent of the Company or any other Consenting Party, subject to
applicable securities laws, the terms of this Agreement, and any Confidentiality Agreement entered
into with the Company; provided that no Consenting Party shall have any responsibility for any
such trading by any other Person by virtue of this Agreement. No prior history, pattern, or practice
of sharing confidences among or between the Consenting Parties shall in any way affect or negate
this understanding and agreement.

               25.     No Solicitation; Representation by Counsel; Adequate Information.

               a.     This Agreement is not and shall not be deemed to be a solicitation for votes
in favor of the Plan in the Chapter 11 Cases. The acceptances of the Consenting Parties with
respect to the Plan will not be solicited until such Consenting Parties has received the Disclosure
Statement and related ballots and solicitation materials.

               b.     Each Party acknowledges that it has had an opportunity to receive
information from the Company and that it has been represented by counsel in connection with
this Agreement and the transactions contemplated hereby. Accordingly, any rule of law or any
legal decision that would provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no application and is
expressly waived.

               c.       Although none of the Parties intends that this Agreement should constitute,
and they each believe it does not constitute, a solicitation or acceptance of a chapter 11 plan of
reorganization or an offering of securities, each Consenting Party acknowledges, agrees, and
represents to the other Parties that it (i) is an “accredited investor” as such term is defined in Rule
501(a) of the Securities Act of 1933, (ii) understands that any securities to be acquired by it
pursuant to the Plan have not been registered under the Securities Act and that such securities are,
to the extent not acquired pursuant to section 1145 of the Bankruptcy Code, being offered and
sold pursuant to an exemption from registration contained in the Securities Act, based in part
upon such Consenting Party’s representations contained in this Agreement and cannot be sold
unless subsequently registered under the Securities Act or an exemption from registration is
available, and (iii) has such knowledge and experience in financial and business matters that such
Consenting Party is capable of evaluating the merits and risks of the securities to be acquired by
it pursuant to the Plan and understands and is able to bear any economic risks with such
investment.

               26.     Conflicts.

        In the event of any conflict among the terms and provisions of the RSA and of the Term
Sheet, the terms and provisions of the Term Sheet shall control.

               27.     Payment of Fees and Expenses.

        The Company shall pay or reimburse all reasonable and documented fees and out-of-pocket
expenses (expenses when due (including travel costs and expenses) of the attorneys, accountants,
other professionals, advisors, and consultants of the Ad Hoc Groups (whether incurred directly or
on their behalf and regardless of whether such fees and expenses are incurred before or after the
                                                 31
            Case 19-10684-KG         Doc 366-1        Filed 05/15/19    Page 33 of 61



Petition Date), including the fees and expenses of (a) the following advisors to the First Lien Ad
Hoc Group: (i) Akin Gump Strauss Hauer & Feld, LLP as counsel; (ii) Ashby & Geddes, as local
counsel; and (iii) Evercore Group, L.L.C., as financial advisor; (b) the following advisors to the
1.5 Lien Ad Hoc Group: (i) Jones Day, as counsel; (ii) Young Conaway Stargatt & Taylor LLP,
as local counsel; and (iii) Perella Weinberg Partners, as financial advisor; and (c) the following
advisors to the Crossholder Ad Hoc Group (i) Milbank LLP, as counsel (ii) Morris, Nichols, Arsht
& Tunnell LLP, as local counsel; and (iii) Houlihan Lokey Capital, Inc., as financial advisor; in
each case, including all amounts payable or reimbursable under applicable fee or engagement
letters with the Company (which agreements shall not be terminated by the Company before the
termination of this Agreement); provided, further, that to the extent that the Company terminates
this Agreement under Section 7(b), the Company’s reimbursement obligations under this Section
27 shall survive with respect to any and all fees and expenses incurred on or prior to the date of
termination and such termination shall not automatically terminate any applicable fee or
engagement letters. Each of the RSA Order, the BCA Approval Order and the Debt Backstop
Order shall contain language approving the payment of all such fees and expenses by the Company,
including any back-end, transaction, success or similar fees provided for under the applicable fee
or engagement letters with the Company.

               IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed and delivered by their respective duly authorized officers, solely in their respective
capacity as officers of the undersigned and not in any other capacity, as of the date first set forth
above.


                                     [Signature pages follow.]




                                                 32
Case 19-10684-KG   Doc 366-1   Filed 05/15/19   Page 34 of 61
Case 19-10684-KG   Doc 366-1   Filed 05/15/19   Page 35 of 61



                       EXHIBIT A

                       Term Sheet
            Case 19-10684-KG         Doc 366-1     Filed 05/15/19     Page 36 of 61

                                                                        EXECUTION VERSION

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN
THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL
THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS
DESCRIBED HEREIN AND IN THE RESTRUCTURING SUPPORT AGREEMENT,
DEEMED BINDING ON ANY OF THE PARTIES HERETO.

                               Hexion Restructuring Term Sheet

        This Term Sheet, which is Exhibit A to a Restructuring Support Agreement dated
April 1, 2019, by and among the Debtors, the Consenting Noteholders, and the Consenting
Sponsors (the “Restructuring Support Agreement”), describes the proposed terms of the Debtors’
restructuring (the “Restructuring”). The Debtors will implement the Restructuring through a plan
of reorganization under chapter 11 of the Bankruptcy Code, which shall be consistent with the
terms of this Term Sheet and the Restructuring Support Agreement (as it may be amended or
supplemented from time to time in accordance with the terms of the Restructuring Support
Agreement, the “Plan”), in voluntary chapter 11 cases (the “Chapter 11 Cases”) to be commenced
in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). This
Term Sheet incorporates the rules of construction set forth in section 102 of the Bankruptcy Code.
Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the
Restructuring Support Agreement.

        This Term Sheet does not include a description of all of the terms, conditions, and other
provisions that are to be contained in the Definitive Documents, which remain subject to discussion
and negotiation in accordance with the Restructuring Support Agreement. Consummation of the
transactions contemplated by this Term Sheet are subject to (1) the negotiation and execution of
definitive documents evidencing and related to the Restructuring contemplated herein, (2)
satisfaction of all of the conditions in any definitive documentation evidencing the transactions
comprising the Restructuring, and (3) entry of a Final Order of the Bankruptcy Court confirming
the Plan and the satisfaction of any conditions to the effectiveness thereof. The Definitive
Documents will contain terms and conditions that are dependent on each other, including those
described in this Term Sheet.
          Case 19-10684-KG    Doc 366-1      Filed 05/15/19    Page 37 of 61




                   OVERVIEW OF THE RESTRUCTURING

Summary              Subject in all respects to and as provided by the other terms of this
                     Term Sheet and to the Restructuring Support Agreement, Hexion Inc.
                     and certain of its affiliates (collectively, the “Debtors”) will
                     restructure their funded debt obligations with the proceeds of a new,
                     $1.641 billion Exit Facility and a $300 million common equity
                     Rights Offering available to holders of Notes Claims, in each case
                     backstopped by certain holders of Notes Claims that have executed
                     the Restructuring Support Agreement, as well as with a new Exit
                     ABL Facility and through the issuance of new common equity in
                     exchange for all outstanding Notes Claims, in each case as set forth
                     in this Term Sheet, the Restructuring Support Agreement and the
                     exhibits and schedules annexed thereto. The Debtors’ creditors and
                     equityholders will receive the following treatment:
                        x    holders of the Debtors’ 1L Notes will receive $1.45 billion in
                             cash (less adequate protection payments reflecting interest on
                             the 1L Notes paid during the Chapter 11 Cases), 72.5% of the
                             New Hexion Common Shares (subject to dilution for the
                             Rights Offering Shares, the equity issued pursuant to the MIP
                             and any equity issued pursuant to the Equity Backstop
                             Premium and the Debt Backstop Premium (collectively, the
                             “Agreed Dilution”)), and 72.5% of the Rights in the Rights
                             Offering;
                        x    holders of the Debtors’ 1.5L Notes, 2L Notes, and Unsecured
                             Notes will receive 27.5% of the New Hexion Common
                             Shares (subject to the Agreed Dilution) and 27.5% of the
                             Rights in the Rights Offering;
                        x    general unsecured creditors will be paid in full; and
                        x    holders of the Debtors’ outstanding common equity will
                             receive no recovery on account of such common equity
                             interests.
                     The Restructuring will be supported through the Debtors’ borrowing
                     under a new, $350 million DIP term facility and a $350 million DIP
                     ABL facility.

Implementation       The Debtors will effectuate the Restructuring through the Chapter 11
                     Cases and Confirmation of the Plan, which shall be consistent with
                     this Term Sheet and subject to the terms and conditions set forth in
                     the Restructuring Support Agreement.

Rights Offering      The Plan will provide for a rights offering (the “Rights Offering”)
                     that will provide Holders of allowed Notes Claims with rights to



                                         2
                Case 19-10684-KG             Doc 366-1         Filed 05/15/19        Page 38 of 61



                                   purchase for cash (the “Rights”) their pro rata1 share of $300 million
                                   of New Hexion Common Shares issued on the Effective Date (the
                                   “Rights Offering Shares”) at a 35% discount to a stipulated post-new
                                   money plan total equity value of $1.374 billion (such stipulated
                                   value, the “Plan Equity Value”) (based on a total enterprise value of
                                   $3.1 billion) (the “Rights Offering Purchase Price”).2 Participation
                                   in the Rights Offering will be available to Holders of allowed Notes
                                   Claims, in each case who are eligible to participate in the Rights
                                   Offering under applicable securities laws.
                                   New Hexion Common Shares issued pursuant to the Rights Offering
                                   shall be issued in reliance on the exemption from the registration
                                   requirements of the federal securities laws pursuant to section 1145
                                   of the Bankruptcy Code to the maximum extent permitted by law,
                                   and otherwise pursuant to Section 4(a)(2) and/or Regulation S of the
                                   Securities Act of 1933 (the “Securities Act”), or another available
                                   exemption from registration, as applicable.

    Equity Backstop                The Rights Offering will be backstopped on a several, and not joint
    Obligations                    and several, basis by certain parties to the Restructuring Support
                                   Agreement (the “Equity Backstop Parties”) pursuant to, and in the
                                   amounts set forth in, the schedule attached as Schedule 1 to the
                                   Restructuring Support Agreement (the “Equity Backstop Allocation
                                   Schedule”) subject to negotiation and execution of Definitive
                                   Documentation following receipt of all necessary internal approvals.
                                   Schedule 1 shall be redacted in the Restructuring Support
                                   Agreement, including in any filing with the Bankruptcy Court,
                                   provided that, to the extent required as evidentiary support, it will be
                                   filed under seal with the Bankruptcy Court.
                                   The Rights Offering will be conducted on the terms and conditions
                                   to be set forth in the Equity Backstop Agreement to be entered into
                                   after the date of the Restructuring Support Agreement and an order
                                   of the Bankruptcy Court approving the Debtors’ entry into the Equity
                                   Backstop Agreement (the “BCA Approval Order”).



1
      The Rights shall be allocated on a pro rata basis on the same basis as the allocation of the primary equity among
      holders of allowed 1L Notes Claims and holders of Junior Notes Claims (i.e., 72.5% of the Rights shall be made
      available to holders of allowed 1L Notes Claims and 27.5% to holders of allowed Junior Notes Claims ratably
      based on Claim amounts within the respective classes).
2
      On the closing date of the Rights Offering, each Equity Backstop Party that is a registered investment company
      under the Investment Company Act of 1940, as amended (each an “Investment Company”) shall deliver and pay
      its respective Funding Amount by wire transfer of immediately available funds in U.S. dollars to a segregated
      bank account of the subscription agent for the Rights Offering (the “Rights Offering Subscription Agent”)
      designated by the Rights Offering Subscription Agent in a funding notice delivered to Equity Backstop Parties,
      or make other arrangements that are acceptable to the applicable Investment Company and the Debtors, in
      satisfaction of such Equity Backstop Party’s Rights Offering backstop obligation and its obligations to fully
      exercise its subscription rights in accordance with the Equity Backstop Agreement.


                                                           3
           Case 19-10684-KG   Doc 366-1        Filed 05/15/19    Page 39 of 61



                      As consideration for the Put Option and the obligations of the Equity
                      Backstop Parties and whether or not the Put Option is exercised,
                      under the terms of the Equity Backstop Agreement, each Equity
                      Backstop Party will receive, based on its Equity Backstop
                      Obligations, its pro rata share of a premium (the “Equity Backstop
                      Premium”), which shall equal 8% of the aggregate Equity Backstop
                      Obligations and which shall be fully earned and nonrefundable upon
                      entry of the BCA Approval Order, payable free and clear of and
                      without withholding on account of any taxes, treated as an
                      administrative expense of each of the Debtor’s Estates, and paid in
                      cash (or, at the option of each Equity Backstop Party, in New Hexion
                      Common Shares at the Plan Equity Value) upon closing of the Rights
                      Offering or in such other circumstances as may be agreed by the
                      parties in the Equity Backstop Agreement.
                      New Hexion Common Shares purchased pursuant to the Equity
                      Backstop Agreement shall be issued in reliance on the exemption
                      from the registration requirements of the federal securities laws
                      pursuant to section 1145 of the Bankruptcy Code to the maximum
                      extent permitted by law, and otherwise in reliance on the exemption
                      from the registration requirements of the federal securities laws
                      pursuant to Section 4(a)(2) and/or Regulation S of the Securities Act,
                      or another available exemption from registration.
                      The Debtors and Reorganized Debtors shall use commercially
                      reasonable efforts to 1) obtain “restricted” and “unrestricted” CUSIP
                      identifiers for the New Hexion Common Shares (as necessary), 2)
                      make the New Hexion Common Shares (including “restricted” and
                      “unrestricted” securities) eligible for clearance and settlement
                      through the Depository Trust Company, and 3) make the New
                      Hexion Common Shares eligible for transfer pursuant to Rule 144A
                      of the Securities Act, including commercially reasonable efforts to
                      comply with the requirements of Rule 144(A)(d)(4). Other than
                      restrictions imposed by state “blue sky” laws and federal securities
                      law and regulations, the New Hexion Common Shares shall not be
                      subject to any transfer restrictions, including, without limitation, any
                      rights of first offer, rights of first refusal, or rights of last offer
                      provisions, other than customary provisions relating to the protection
                      of net operating losses, if any, to be agreed upon by the Required
                      Consenting Noteholders.
Exit Facility         Pursuant to a competitive bidding process among third party
                      financing sources in consultation with the Required Consenting
                      Noteholders, the Debtors shall obtain an exit facility in an amount of
                      not more than $1.641 billion (the “Exit Facility”). Certain
                      Consenting Noteholders (the “Debt Backstop Parties,” and together
                      with the Equity Backstop Parties, the “Backstop Parties”) will
                      backstop the Exit Facility on a several basis in the amounts set forth


                                           4
Case 19-10684-KG    Doc 366-1      Filed 05/15/19    Page 40 of 61



           in, the schedule attached as Schedule 2 to the Restructuring Support
           Agreement (the “Debt Backstop Allocation Schedule”), subject to
           negotiation and execution of Definitive Documents following receipt
           of all necessary internal approvals, and on the following terms, such
           other terms as are on Schedule 4 to the Restructuring Support
           Agreement and on such other terms to be agreed upon by the Debt
           Backstop Parties. Schedules 2 and 4 shall be redacted in the
           Restructuring Support Agreement, including in any filing with the
           Bankruptcy Court, provided that, to the extent required as
           evidentiary support, it will be filed under seal with the Bankruptcy
           Court:
              x    Security: First Lien on all US assets (with carve out for ABL
                   collateral), including Principal Properties, if any, plus 100%
                   of foreign sub stock
              x    Commitment Length: until December 31, 2019
           As consideration for the obligations of the Debt Backstop Parties,
           and whether or not the Debt Backstop Parties provide the Exit
           Facility, under the terms of the Debt Backstop Agreement to be
           entered into after the date of the Restructuring Support Agreement,
           each Debt Backstop Party will receive, based on its Debt Backstop
           Obligations, its pro rata share of a premium (the “Debt Backstop
           Premium”), which shall consist of a premium equal to 3.375% of the
           aggregate amount of Debt Backstop Obligations, which shall be fully
           earned and nonrefundable upon entry of the DCA Approval Order,
           payable free and clear of and without withholding on account of any
           taxes, treated as an administrative expense of each of the Debtor’s
           Estates, and payable in cash (or, at the option of each Debt Backstop
           Party, in New Hexion Common Shares at the Plan Equity Value)
           upon the closing of the Exit Facility or in such other circumstances
           as may be agreed by the parties in the Debt Backstop Agreement.
           The obligations of the Debt Backstop Parties as set forth above shall
           be referred to as the “Debt Backstop Obligations.”
           In addition, the parties listed on Schedule 3 to the Restructuring
           Support Agreement (the “Additional Put Option Premium
           Schedule”) shall receive as additional consideration for providing the
           Debt Backstop Obligation, their pro rata share of 1.5% of the
           aggregate amount of Debt Backstop Obligation (the “Additional Put
           Option Premium”), which shall be fully earned and nonrefundable
           upon entry of the DCA Approval Order, payable free and clear of and
           without withholding on account of any taxes, treated as an
           administrative expense of each of the Debtor’s Estates, and payable
           in cash upon the closing of the Exit Facility in connection with the
           Restructuring or in such other circumstances as may be agreed by the
           parties in the Debt Backstop Agreement. Schedule 3 shall be


                               5
          Case 19-10684-KG      Doc 366-1       Filed 05/15/19   Page 41 of 61



                        redacted in the Restructuring Support Agreement, including in any
                        filing with the Bankruptcy Court, provided that, to the extent
                        required as evidentiary support, it will be filed under seal with the
                        Bankruptcy Court.

Exit ABL Facility       The Debtors will enter into an undrawn new asset-based revolving
                        loan facility on the Effective Date.

         TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

    Type of Claim                           Treatment                          Impairment
                                                                                 / Voting
DIP Facility Claims     In full satisfaction of each allowed DIP Facility N/A
                        Claim, each Holder thereof will be repaid in full in
                        cash.

Administrative Claims   Except to the extent that a Holder of an allowed N/A
                        Administrative Claim and the Debtor against which
                        such allowed Administrative Claim is asserted agree
                        to less favorable treatment for such Holder, each
                        Holder of an allowed Administrative Claim shall
                        receive, in full satisfaction of its Claim, payment in
                        full in cash.

Priority Tax Claims     In full satisfaction of the allowed Priority Tax N/A
                        Claims, each Holder of an allowed Priority Tax
                        Claim will be paid in full in cash or otherwise
                        receive treatment consistent with the provisions of
                        section 1129(a)(9) of the Bankruptcy Code.

Other Secured Claims    In full satisfaction of each allowed Other Secured Unimpaired;
                        Claim, each Holder thereof will receive (a) payment deemed to
                        in full in cash, (b) delivery of the collateral securing accept
                        any such Claim and payment of any interest required
                        under section 506(b) of the Bankruptcy Code,
                        (c) Reinstatement of such Claim, or (d) other
                        treatment rendering such Claim Unimpaired.

Other Priority Claims   Except to the extent that a Holder of an allowed Unimpaired;
                        Other Priority Claim and the Debtor against which deemed to
                        such allowed Other Priority Claim is asserted agree accept
                        to less favorable treatment for such Holder, in full
                        satisfaction of each allowed Other Priority Claim
                        against the Debtors, each Holder thereof shall
                        receive payment in full in cash or other treatment



                                            6
          Case 19-10684-KG    Doc 366-1       Filed 05/15/19    Page 42 of 61



                      rendering such Claim Unimpaired.

1L Notes Claims       In full satisfaction of each allowed 1L Notes Claim, Impaired;
                      each Holder thereof will receive its pro rata share of entitled to
                      (a) cash in the amount of $1,450,000,000 (but less vote
                      the sum of adequate protection payments reflecting
                      interest on the 1L Notes paid during the Chapter 11
                      Cases), (b) 72.5% of New Hexion Common Shares,
                      subject to the Agreed Dilution, and (c) 72.5% of the
                      Rights.

Junior Notes Claims   In full satisfaction of each allowed Junior Notes Impaired;
                      Claim, each Holder thereof will receive its pro rata entitled to
                      share of (a) 27.5% of New Hexion Common Shares, vote
                      subject to the Agreed Dilution; and (b) 27.5% of the
                      Rights.

General Unsecured     Except to the extent that a Holder of an allowed Unimpaired;
Claims                General Unsecured Claim and the Debtor against deemed to
                      which such allowed General Unsecured Claim is accept
                      asserted agree to less favorable treatment for such
                      Holder (including, without limitation, with respect
                      to the Consenting Sponsor Claim Settlement), in full
                      satisfaction of each allowed General Unsecured
                      Claim against the Debtors, each Holder thereof shall
                      receive payment in cash in an amount equal to such
                      allowed General Unsecured Claim in the ordinary
                      course of business in accordance with the terms and
                      conditions of the particular transaction giving rise to
                      such Claim.

Subordinated          No recovery                                              Imparied;
Securities Claims                                                              deemed to
                                                                               reject

Intercompany Claims   No property will be distributed to the Holders of        Unimpaired;
                      allowed Intercompany Claims. Unless otherwise            deemed to
                      provided for under the Plan, each Intercompany           accept; or
                      Claim will either be Reinstated or canceled and          Impaired
                      released at the option of the Debtors with the consent   deemed to
                      of the Required Consenting Noteholders.                  reject

Intercompany          Intercompany Interests shall receive no recovery or      Unimpaired;
Interests             distribution and be Reinstated solely to the extent      deemed to
                      necessary to maintain the Debtors’ corporate             accept; or
                      structure.                                               Impaired;
                                                                               deemed to


                                          7
          Case 19-10684-KG     Doc 366-1       Filed 05/15/19    Page 43 of 61



                                                                              reject

Existing Equity        Each Holder of Existing Equity Interests shall Impaired;
Interests              receive no distribution on account of such Existing deemed to
                       Equity Interests.                                   reject.

                   OTHER TERMS OF THE RESTRUCTURING

Executory Contracts    Except as otherwise provided in this Term Sheet or the Restructuring
and Unexpired Leases   Support Agreement, the Debtors shall assume all executory contracts
                       and unexpired leases other than those to be identified on a schedule
                       of rejected contracts included in the Plan Supplement, which shall be
                       consistent with the Restructuring Support Agreement and this Term
                       Sheet, including as specified in “Employee Matters” and
                       “Indemnification of Prepetition Directors, Officers, Managers, et al.”
                       The schedule of rejected contracts included in the Plan Supplement
                       shall be acceptable to the Debtors and reasonably acceptable to the
                       Required Consenting Noteholders.

Charter; Bylaws;     Corporate governance for the Reorganized Debtors, including
Corporate Governance charters, bylaws, a shareholder rights agreement, operating
                     agreements, or other organization or formation documents, as
                     applicable, shall be consistent with section 1123(a)(6) of the
                     Bankruptcy Code, as applicable.
                       The Reorganized Hexion Board shall consist of seven (7) members,
                       which shall be comprised of Craig Rogerson, in his capacity as Chief
                       Executive Officer of the Reorganized Debtors, and six (6) other
                       directors, which shall be selected by a committee consisting of
                       representatives from the following six (6) institutions: Cyrus Capital
                       Partners, L.P.; Monarch Alternative Capital LP; GoldenTree Asset
                       Management; GSO Capital Partners; Brigade Capital Management;
                       and Davidson Kempner Capital Management LP (collectively, the
                       “Board Committee”) in consultation with Craig Rogerson, in his
                       capacity as Chief Executive Officer of the Reorganized Debtors;
                       provided, that, (x) if a holder represented on the Board Committee
                       determines to give up its seat the next largest pro forma holder
                       willing to serve will replace such resigning holder and (y) if any
                       holder represented on the Board Committee sells claims and, after
                       such sale, such holder is not then one of the six (6) largest holders,
                       on a pro forma basis (without giving effect to the Agreed Dilution),
                       the other members of the Board Committee shall determine whether
                       to request such selling member resign from the Board Committee
                       and be replaced by the next largest pro forma holder willing to serve;
                       provided, further, that if the Reorganized Hexion Board is not fully
                       selected by the Effective Date then the Reorganized Board shall
                       select the remaining members in consultation with the Board


                                           8
          Case 19-10684-KG       Doc 366-1       Filed 05/15/19   Page 44 of 61



                         Committee.

Employee Matters         Substantially all employees of the Debtors to be retained by the
                         Reorganized Debtors. The Reorganized Debtors shall assume any
                         employment, confidentiality, and non-competition agreements,
                         bonus, gainshare and incentive programs (other than awards of stock
                         options, restricted stock, restricted stock units, and other equity
                         awards), vacation, holiday pay, severance, retirement, supplemental
                         retirement, executive retirement, pension, deferred compensation,
                         medical, dental, vision, life and disability insurance, flexible
                         spending account, and other health and welfare benefit plans,
                         programs and arrangements, and all other wage, compensation,
                         employee expense reimbursement, and other benefit obligations of
                         the Debtors, in each case, so long as current or future liabilities
                         associated with such programs have previously been provided or
                         made available to the First Lien Advisors, the 1.5L Advisors, and the
                         Crossover Advisors; provided, however, that neither the
                         Restructuring nor the transactions contemplated by the Plan will
                         constitute a change of control or other acceleration event for
                         purposes of any of the foregoing.

Consenting Sponsor       Subject to and upon the occurrence of the Effective Date, the
Claim Settlement         Consenting Sponsors shall receive the Settlement Note, in full
                         satisfaction, compromise, and discharge of any General Unsecured
                         Claims held by such Consenting Sponsors as of the Effective Date
                         other than any Claims arising under or related to the Debtors’
                         indemnification provisions or director and officer insurance policies
                         (the “Consenting Sponsor Claim Settlement”).

Indemnification of       The Plan shall provide that, consistent with applicable law all
Prepetition Directors,   indemnification provisions currently in place (whether in the by-
Officers, Managers, et   laws, certificates of incorporation or formation, limited liability
al.                      company agreements, other organizational documents, board
                         resolutions, indemnification agreements, employment contracts or
                         otherwise) for the current and former direct and indirect sponsors,
                         directors, officers, managers, employees, attorneys, accountants,
                         investment bankers, and other professionals of the Debtors, as
                         applicable, shall be reinstated and remain intact and irrevocable and
                         shall survive effectiveness of the Restructuring.

MIP                      Up to 10% of the fully diluted New Hexion Common Shares issued
                         on the Effective Date shall be issuable in connection with a
                         management incentive plan, the details and allocation of which shall
                         be determined by the Reorganized Hexion Board (including with
                         respect to form, structure and vesting) (the “MIP”)




                                             9
                 Case 19-10684-KG           Doc 366-1      Filed 05/15/19     Page 45 of 61




    Tax Issues                    The Debtors and the Consenting Noteholders shall cooperate in good
                                  faith to structure the Restructuring and related transactions in a tax-
                                  efficient manner; provided that such structure shall be reasonably
                                  acceptable to the Debtors and the Required Consenting Noteholders.

    Company Status Upon           The Debtors and, following the Effective Date, Reorganized Hexion
    Emergence                     will use best efforts to attempt to obtain a listing of the New Hexion
                                  Common Shares on the NYSE or NASDAQ on the Effective Date,
                                  or, if such a listing is not reasonably possible, on the OTCQX
                                  Premier (if the OTCQX Premier is not possible, the OTCQX, and if
                                  the OTCQX is not possible, the OTCQB) and will use best efforts to
                                  obtain a NYSE or NASDAQ listing as soon as possible following the
                                  Effective Date; provided, however, the foregoing covenant shall not
                                  apply to the extent (i) the Board of Directors of Hexion Holdings
                                  LLC, or Reorganized Hexion (on or after the Effective Date)
                                  determines that such listing is not in the best interests of the
                                  Company, (ii) the holders of 73%, on a pro forma basis, of the New
                                  Hexion Common Shares (without giving effect to the Agreed
                                  Dilution), determine otherwise3 or (iii) such covenant shall cause a
                                  potential termination event under the RSA to be reasonably likely to
                                  occur.

    Registration Rights           Registration rights (including piggyback registration rights) will be
                                  provided to the Equity Backstop Parties to the extent they receive
                                  any “restricted” or “control” New Hexion Common Shares (but shall
                                  be provided with respect to all New Hexion Common Shares such
                                  Equity Backstop Parties receive) under the Securities Act, on terms
                                  (including time periods, “cut back” provisions, lockup agreements)
                                  and conditions determined as set forth in the Equity Backstop
                                  Agreement.

    Cancellation of Notes,        On the Effective Date, except to the extent otherwise provided in the
    Instruments,                  Plan, all notes, instruments, certificates, and other documents
    Certificates, and Other       evidencing Claims or Interests, including credit agreements and
    Documents                     indentures, shall be canceled and the obligations of the Debtors
                                  thereunder or in any way related thereto shall be deemed satisfied in
                                  full and discharged.

    Issuance of New               On the Effective Date, the Debtors or Reorganized Debtors, as
    Securities; Execution         applicable, shall issue all securities, notes, instruments, certificates,
    of the Plan                   and other documents required to be issued pursuant to the
    Restructuring                 Restructuring.
    Documents


3
      Mechanic for determination to be discussed.


                                                      10
           Case 19-10684-KG      Doc 366-1       Filed 05/15/19    Page 46 of 61




Fees and Expenses       The Debtors shall pay (a) the reasonable and documented fees and
                        expenses of all of the First Lien Advisors, the 1.5 Lien Advisors, and
                        the Crossover Advisors, (b) any applicable filing or other similar fees
                        required to be paid by such parties in all applicable jurisdictions, in
                        each case, (i) subject to entry of the BCA Approval Order and the
                        DCA Approval Order (as applicable), and (ii) in accordance with the
                        terms and conditions of the existing fee letters between the Debtors
                        and the applicable advisors and the BCA Approval Order and DCA
                        Approval Order (as applicable), and (c) the reasonable and
                        documented fees and expenses, including the fees and expenses of
                        one counsel and one local counsel each, of (w) the trustee under the
                        1L Notes Indentures, (x) the trustee under the 1.5L Notes Indenture,
                        and (y) the trustee under the 2L Notes Indenture or (z) the trustee
                        under the Unsecured Notes Indenture.

Retention of            The Plan will provide for the retention of jurisdiction by the
Jurisdiction            Bankruptcy Court for usual and customary matters.

Releases                The exculpation provisions, Debtor releases, and third-party releases
                        to be included in the Plan will be consistent with Exhibit 1 attached
                        hereto in all material respects, to the fullest extent permissible under
                        applicable law.

Consent Rights          All consent rights not otherwise set forth herein shall be set forth in
                        the Restructuring Support Agreement.

Conditions Precedent    The Plan shall contain customary conditions precedent to occurrence
to the Effective Date   of the Effective Date, including the following:
                           1) the Equity Backstop Agreement and the Debt Backstop
                              Agreement shall remain in full force and effect and shall not
                              have been terminated, and the parties thereto shall be in
                              compliance therewith;
                           2) the Bankruptcy Court shall have entered the DCA Approval
                              Order and the BCA Approval Order;
                           3) the Restructuring Support Agreement shall remain in full
                              force and effect and shall not have been terminated, and the
                              parties thereto shall be in compliance therewith;
                           4) all conditions precedent to the effectiveness of the Exit
                              Facility and the Exit ABL Facility shall have been satisfied
                              or duly waived;
                           5) the Bankruptcy Court shall have entered the Confirmation
                              Order in form and substance consistent with the
                              Restructuring Support Agreement and such order shall be a
                              final order;
                           6) the Debtors shall have obtained all authorizations, consents,
                              regulatory approvals, rulings, or documents that are


                                            11
Case 19-10684-KG   Doc 366-1      Filed 05/15/19   Page 47 of 61



                  necessary to implement and effectuate the Plan and each of
                  the other transactions contemplated by the Restructuring;
              7) the final version of the Plan, Plan Supplement, and all of the
                  schedules, documents, and exhibits contained therein, and all
                  other schedules, documents, supplements, and exhibits to the
                  Plan, shall be consistent with the Restructuring Support
                  Agreement;
              8) the Consenting Sponsors, on behalf of them and their
                  affiliates, shall have permanently waived any and all
                  management, monitoring or like fees or expenses owed by
                  any Company entity and any agreements providing for the
                  same shall have been terminated with no liability of the
                  Company other than in connection with the Consenting
                  Sponsor Claim Settlement; provided, however, that the
                  foregoing shall not limit, reduce, modify or impair the
                  Debtors’ or the Reorganized Debtors’ indemnification
                  obligations of the Consenting Sponsors and their affiliates,
                  which shall be assumed and unimpaired;
              9) all fees, expenses, and other amounts payable to the
                  Consenting Noteholders pursuant to the Restructuring
                  Support Agreement, the Equity Backstop Agreement , and the
                  Debt Backstop Agreement, shall have been paid in full; and
              10) the Restructuring to be implemented on the Effective Date
                  shall be consistent with the Plan and the Restructuring
                  Support Agreement.




                             12
         Case 19-10684-KG     Doc 366-1       Filed 05/15/19    Page 48 of 61



                                     ANNEX 1

                                  DEFINITIONS

1L Notes Claims        Any claim arising under, derived from, or based on the 1L Notes
                       Indentures.

1L Notes Indentures    Those certain: (i) Indenture, dated as of March 14, 2012, among
                       Hexion Inc., as Issuer, the Guarantors party thereto, and Wilmington
                       Trust, National Association, as trustee, pursuant to which Hexion
                       Inc. issued 6.625% First-Priority Senior Secured Notes due 2020;
                       (ii) Indenture, dated as of April 15, 2015, among Hexion Inc., as
                       Issuer, the Guarantors party thereto, and Wilmington Trust, National
                       Association, as trustee, pursuant to which Hexion Inc. issued
                       10.00% First-Priority Senior Secured Notes due 2020; and
                       (iii) Indenture, dated as of February 8, 2017, among Hexion Inc., as
                       Issuer, the Guarantors party thereto, and Wilmington Trust, National
                       Association, as trustee, pursuant to which Hexion Inc. issued
                       10.375% First-Priority Senior Secured Notes due 2022.

1.5L Advisors          Means (i) Jones Day, as counsel; (ii) Young Conaway Stargatt &
                       Taylor LLP, as local counsel; and (iii) Perella Weinberg Partners, as
                       financial advisor.

1.5L Notes Claims      Any claim arising under, derived from, or based on the 1.5L Notes
                       Indenture.

1.5L Notes Indenture   That certain Indenture, dated as of February 8, 2017, among Hexion
                       Inc., as Issuer, the Guarantors party thereto, and Wilmington Trust,
                       National Association, as trustee, pursuant to which Hexion Inc.
                       issued 13.75% Senior Secured Notes due 2022.

2L Notes Claims        Any claim arising under, derived from, or based on the 2L Notes
                       Indenture.

2L Notes Indenture     That certain Indenture, dated as of November 5, 2010, among
                       Hexion Inc. and Hexion Nova Scotia Finance, ULC as Issuers, the
                       Guarantors party thereto, and Wilmington Trust Company, as
                       trustee, pursuant to which Hexion Inc. issued 9.00% Second-
                       Priority Senior Secured Notes due 2020.

ABL Agent              JPMorgan Chase Bank, N.A., as administrative agent under the
                       ABL Agreement.

ABL Agreement          That certain Amended and Restated Asset-Based Revolving Credit
                       Agreement, dated as of December 21, 2016, as amended, restated,
                       supplemented or otherwise modified from time to time, by and


                                         13
            Case 19-10684-KG    Doc 366-1       Filed 05/15/19    Page 49 of 61



                        among Hexion Inc., as U.S. borrower, certain subsidiaries of Hexion
                        Inc. from time to time party thereto, as co-borrowers, the lenders
                        party thereto from time to time, the ABL Agent, and the other parties
                        thereto.

Administrative Claim    A Claim incurred by the Debtors on or after the Petition Date and
                        before the Effective Date for a cost or expense of administration of
                        the Chapter 11 Cases entitled to priority under sections 503(b),
                        507(a)(2), or 507(b) of the Bankruptcy Code.

Affiliate               With respect to any Person, all Persons that would fall within the
                        definition assigned to such term in section 101(2) of the Bankruptcy
                        Code, if such Person was a debtor in a case under the Bankruptcy
                        Code.

Avoidance Actions       Means any and all avoidance, recovery, subordination, or other
                        claims, actions, or remedies that may be brought by or on behalf of
                        the Debtors or their Estates or other authorized parties in interest
                        under the Bankruptcy Code or applicable non-bankruptcy law,
                        including actions or remedies under sections 502, 510, 542, 544,
                        545, and 547 through and including 553 of the Bankruptcy Code.

Bankruptcy Rules        Means the Federal Rules of Bankruptcy Procedure as promulgated
                        by the United States Supreme Court under section 2075 of title 28
                        of the United States Code, 28 U.S.C. § 2075, as applicable to the
                        Chapter 11 Cases and the general, local, and chambers rules of the
                        Bankruptcy Court.

Causes of Action        Means any and all claims, actions, causes of action, choses in action,
                        suits, debts, damages, dues, sums of money, accounts, reckonings,
                        bonds, bills, specialties, covenants, contracts, controversies,
                        agreements, promises, variances, trespasses, judgments, remedies,
                        rights of set-off, third-party claims, subrogation claims, contribution
                        claims, reimbursement claims, indemnity claims, counterclaims,
                        and crossclaims (including all claims and any avoidance, recovery,
                        subordination, or other actions against insiders and/or any other
                        Entities under the Bankruptcy Code), whether known or unknown,
                        liquidated or unliquidated, fixed or contingent, matured or
                        unmatured, disputed or undisputed, that are or may be pending on
                        the Effective Date against any Entity, based in law or equity,
                        including under the Bankruptcy Code, whether direct, indirect,
                        derivative, or otherwise and whether asserted or unasserted as of the
                        date of entry of the Confirmation Order.

Claim                   As defined in section 101(5) of the Bankruptcy Code against a
                        Debtor.



                                           14
            Case 19-10684-KG    Doc 366-1       Filed 05/15/19   Page 50 of 61




Class                    Each class of Holders of Claims or Interests established under the
                         Plan pursuant to section 1122(a) of the Bankruptcy Code.

Confirmation             Entry of the Confirmation Order on the docket of the Chapter 11
                         Cases, subject to the conditions set forth in the Plan.

Confirmation Order       The order of the Bankruptcy Court confirming the Plan pursuant to
                         section 1129 of the Bankruptcy Code.

Consenting Noteholders The Holders of 1L Notes Claims, 1.5L Notes Claims, 2L Notes
                       Claims, and/or Unsecured Notes Claims who agree to support the
                       Restructuring set forth in this Term Sheet and are parties to the
                       Restructuring Support Agreement.

Consenting Sponsors      AIF Hexion Holdings, LP, AP Momentive Holdings, LLC, AIF
                         Hexion Holdings II, L.P., and Apollo Investment Fund VI, L.P., in
                         their respective capacities as holders of outstanding common equity
                         of Hexion Holdings LLC.

Consummation             Means the occurrence of the Effective Date.

Crossover Advisors       (i) Milbank LLP, as co-counsel, (ii) Morris, Nichols, Arsht and
                         Tunnel LLP, as co-counsel, and (iii) Houlihan Lokey Capital, Inc.,
                         as financial advisor.

Debt Backstop            That certain Debt Backstop Agreement, to be executed among the
Agreement                Debtors and the Debt Backstop Parties (including all exhibits,
                         schedules, attachments and/or addendum thereto), pursuant to
                         which the Debt Backstop Parties will agree to backstop the Exit
                         Facility.

Debt Backstop            With respect to any Debt Backstop Party, such Debt Backstop
Percentage               Party’s percentage of the Debt Backstop Obligations as set forth
                         opposite such Debt Backstop Party’s name under the column titled
                         “Debt Backstop Percentage” on the Debt Backstop Allocation
                         Schedule; provided, that nothing herein shall prohibit the
                         consensual reallocation of such obligations among the Debt
                         Backstop Parties.

DIP Agent                Means the administrative agent(s) under the DIP Facility, solely in
                         its capacity as such.




                                           15
          Case 19-10684-KG    Doc 366-1        Filed 05/15/19    Page 51 of 61




DIP Credit Agreement   Means that certain senior secured debtor-in-possession credit
                       agreement, dated as of April 1, 2019, as amended, restated,
                       modified, supplemented, or replaced from time to time in
                       accordance with its terms, by and among the Debtors, the DIP
                       Lenders, and the DIP Agent.

DIP Facility           Means (i) a debtor-in-possession term loan financing facility in the
                       amount of $350 million to be provided by certain lenders, with
                       JPMorgan Chase Bank, N.A., as administrative and collateral agent,
                       and (ii) a debtor-in-possession ABL facility in the amount of $350
                       million to be provided by certain lenders, with JPMorgan Chase
                       Bank, N.A. as administrative and collateral agent. The proceeds of
                       the DIP Facility shall be used for general corporate purposes and to
                       provide adequate protection payments to Holders of 1L Notes
                       Claims on the terms agreed in the orders approving the DIP Facility.

DIP Facility Claims    Any claim arising under, derived from, or based on the DIP Facility.

DIP Lenders            Means each of the lenders and their Affiliates under the DIP Facility,
                       solely in their capacities as such.

Disclosure Statement   The disclosure statement in respect of the Plan.

Disclosure Statement   The order entered by the Bankruptcy Court approving the
Order                  Disclosure Statement and Solicitation Materials as containing,
                       among other things, “adequate information” as required by
                       section 1125 of the Bankruptcy Code.

Effective Date         The first date upon which all of the conditions precedent to the
                       effectiveness of the Plan have been satisfied or waived in
                       accordance with the terms of the Plan.

Entity                 As defined in section 101(15) of the Bankruptcy Code.

Equity Backstop        That certain Equity Backstop Agreement, to be executed among the
Agreement              Debtors and the Equity Backstop Parties (including all exhibits,
                       schedules, attachments and/or addendum thereto), pursuant to
                       which the Equity Backstop Parties will agree to backstop the Rights
                       Offering on the terms set forth in this Term Sheet.

Equity Backstop        With respect to any Equity Backstop Party, such Equity Backstop
Percentage             Party’s percentage of the Equity Backstop Obligations as set forth
                       opposite such Equity Backstop Party’s name under the column titled
                       “Equity Backstop Percentage” on the Equity Backstop Allocation
                       Schedule; provided, that nothing herein shall prohibit the
                       consensual reallocation of such obligations among the Equity



                                          16
          Case 19-10684-KG    Doc 366-1        Filed 05/15/19   Page 52 of 61



                      Backstop Parties.

Estate                As to each Debtor, the estate created for the Debtor in its Chapter 11
                      Case pursuant to section 541 of the Bankruptcy Code.

Exculpated Parties    Collectively, and in each case in its capacity as such: (a) the
                      Debtors; (b) the Reorganized Debtors; (c) the Consenting
                      Noteholders; (d) the Equity Backstop Parties; (e) the Debt Backstop
                      Parties; (f) the DIP Lenders; (g) the DIP Agent; (h) the Consenting
                      Sponsors; and (i) with respect to each of the foregoing Entities in
                      clauses (a) through (h), each such Entities’ predecessors, successors
                      and assigns, subsidiaries, Affiliates, managed accounts or funds,
                      current and former officers, directors, managers, principals,
                      shareholders, members, partners, employees, agents, advisory board
                      members, financial advisors, attorneys, accountants, investment
                      bankers, consultants, representatives, management companies, fund
                      advisors and other professionals, and such Entities’ respective heirs,
                      executors, Estate, servants, and nominees.

Existing Equity       Shares of common stock in Hexion Holdings LLC, as well as
Interests             Claims subject to subordination under section 510(b) of the
                      Bankruptcy Code.

Exit ABL Agreement    That certain asset-based revolving credit agreement, which shall be
                      on terms substantially consistent with those of the ABL Agreement.

Exit ABL Facility     A new asset-backed facility governed by the Exit ABL Agreement.

Final Order           An order entered by the Bankruptcy Court or other court of
                      competent jurisdiction: (a) that has not been reversed, stayed,
                      modified, amended, or revoked, and as to which (i) any right to
                      appeal or seek leave to appeal, certiorari, review, reargument, stay,
                      or rehearing has been waived or (ii) the time to appeal or seek leave
                      to appeal, certiorari, review, reargument, stay, or rehearing has
                      expired and no appeal, motion for leave to appeal, or petition for
                      certiorari, review, reargument, stay, or rehearing is pending or (b) as
                      to which an appeal has been taken, a motion for leave to appeal, or
                      petition for certiorari, review, reargument, stay, or rehearing has
                      been filed and (i) such appeal, motion for leave to appeal or petition
                      for certiorari, review, reargument, stay, or rehearing has been
                      resolved by the highest court to which the order or judgment was
                      appealed or from which leave to appeal, certiorari, review,
                      reargument, stay, or rehearing was sought and (ii) the time to appeal
                      (in the event leave is granted) further or seek leave to appeal,
                      certiorari, further review, reargument, stay, or rehearing has expired
                      and no such appeal, motion for leave to appeal, or petition for
                      certiorari, further review, reargument, stay, or rehearing is pending.


                                          17
           Case 19-10684-KG    Doc 366-1       Filed 05/15/19    Page 53 of 61




First Lien Advisors     (i) Akin Gump Strauss Hauer & Feld, LLP as counsel; (ii) Ashby &
                        Geddes, as local counsel; and (iii) Evercore Group, L.L.C., as
                        financial advisor.

General Unsecured       Any Claim, other than an ABL Claim, a 1L Notes Claim, a
Claim                   1.5L Notes Claim, a 2L Notes Claim, an Administrative Claim, a
                        Professional Fee Claim, a Secured Tax Claim, an Other Secured
                        Claim, a Priority Tax Claim, a Litigation Claim, an Intercompany
                        Claim, any Claim subject to subordination under section 510(b) of
                        the Bankruptcy Code, or an Other Priority Claim.

Holder                  An Entity holding a Claim or Interest, as applicable.

Impaired                With respect to any Class of Claims or Interests, a Class of Claims
                        or Interests that is impaired within the meaning of section 1124 of
                        the Bankruptcy Code.

Intercompany Claim      A prepetition Claim held by a Debtor against a Debtor.

Intercompany Interest   An Interest in any Debtor other than Hexion Holdings LLC.

Interest                Any equity security (as defined in section 101(16) of the
                        Bankruptcy Code) in any Debtor.

Junior Notes Claims     All 1.5L Notes Claims, 2L Notes Claims, and Unsecured Notes
                        Claims.

New Hexion Common       Common equity interests in Reorganized Hexion.
Shares

Notes Claims            Any Claim that is a 1L Notes Claim, 1.5L Notes Claims, 2L Notes
                        Claim, or Unsecured Notes Claim.

Other Priority Claim    Any Claim, other than an Administrative Claim or a Priority Tax
                        Claim, entitled to priority in right of payment under section 507(a)
                        of the Bankruptcy Code.

Other Secured Claim     Any Secured Claim against any of the Debtors, other than an ABL
                        Claim, a 1L Notes Secured Claim, a 1.5L Notes Secured Claim, or
                        a 2L Notes Secured Claim.

Person                  An individual, corporation, partnership, limited liability company,
                        joint venture, trust, estate, unincorporated association,
                        governmental entity, or political subdivision thereof, or any other
                        entity.

Petition Date           The date on which the Debtors commence the Chapter 11 Cases.


                                          18
          Case 19-10684-KG        Doc 366-1       Filed 05/15/19    Page 54 of 61




Plan Supplement           All documents that are contained in any supplements filed in
                          connection with the Plan.

Priority Tax Claims       Claims of governmental units of the type described in
                          section 507(a)(8) of the Bankruptcy Code.

Professional              An entity employed pursuant to a Bankruptcy Court order in
                          accordance with sections 327 or 1103 of the Bankruptcy Code and
                          to be compensated for services rendered before or on the date of
                          Confirmation, pursuant to sections 327, 328, 329, 330, or 331 of the
                          Bankruptcy Code.

Professional Fee Claims All Administrative Claims for the compensation of Professionals
                        and the reimbursement of expenses incurred by such Professionals
                        through and including the Effective Date to the extent such fees and
                        expenses have not been previously paid.

Put Option                On and subject to the terms and conditions of the Equity Backstop
                          Agreement, including entry of the BCA Approval Order, each
                          Equity Backstop Party shall grant to Hexion Inc. an option to require
                          such Equity Backstop Party to purchase unsubscribed shares in the
                          Rights Offering subject to the terms and conditions of the Equity
                          Backstop Agreement. Upon the exercise of the Put Option, each
                          Equity Backstop Party agrees, severally and not jointly, to purchase,
                          and Hexion Inc. agrees to sell to such Equity Backstop Party at a
                          price equal to the Rights Offering Purchase Price, the number of
                          unsubscribed shares equal to (a) such Equity Backstop Party’s
                          Equity Backstop Percentage multiplied by (b) the aggregate number
                          of unsubscribed shares, rounded among the Equity Backstop Parties
                          solely to avoid fractional shares as the Equity Backstop Parties may
                          reasonably determine. The obligations of the Equity Backstop
                          Parties as set forth above shall be referred to as the “Equity
                          Backstop Obligations.”

Reinstated                With respect to Claims and Interests, that the Claim or Interest shall
                          be rendered Unimpaired in accordance with section 1124 of the
                          Bankruptcy Code.

Released Parties          Collectively, and in each case in its capacity as such: (a) the
                          Debtors; (b) the Reorganized Debtors; (c) the Consenting
                          Noteholders; (d) the Equity Backstop Parties; (e) the Debt Backstop
                          Parties; (f) the DIP Lenders; (g) the DIP Agent; (h) the Consenting
                          Sponsors; and (i) with respect to each of the foregoing Entities in
                          clauses (a) through (h), each such Entities’ predecessors, successors
                          and assigns, subsidiaries, Affiliates, managed accounts or funds,
                          current and former officers, directors, managers, principals,


                                             19
          Case 19-10684-KG   Doc 366-1        Filed 05/15/19    Page 55 of 61



                      shareholders, members, partners, employees, agents, advisory board
                      members, financial advisors, attorneys, accountants, investment
                      bankers, consultants, representatives, management companies, fund
                      advisors and other professionals, and such Entities’ respective heirs,
                      executors, Estate, servants, and nominees; provided, that, with
                      respect to the Equity Backstop Parties, the Debt Backstop Parties,
                      and the Consenting Noteholders, the entities listed in clause “m”
                      shall only be Releasing Parties to the extent such entities are
                      managed or controlled by such Equity Backstop Parties, Debt
                      Backstop Parties, or Consenting Noteholders.

Releasing Parties     Collectively, and in each case in its capacity as such: (a) the
                      Debtors; (b) the Reorganized Debtors; (c) the Consenting
                      Noteholders; (d) the (TXLW\ %DFNVWRS Parties; (e) the Debt
                      Backstop Parties; (f) the DIP Lenders; (g) the DIP Agent; (h) the
                      Consenting Sponsors; (i) each Holder of a Claim or Interest who
                      votes to accept the Plan; (j) each Holder of a Claim or Interest who
                      is Unimpaired; (k) each Holder of a Claim or Interest who abstains
                      from voting; (l) each Holder of a Claim or Interest who votes to
                      reject the Plan but does not opt out of the releases provided in the
                      Plan; and (m) with respect to each of the foregoing Entities in
                      clauses (a) through (l), each such Entities’ predecessors, successors
                      and assigns, subsidiaries, Affiliates, managed accounts or funds,
                      current and former officers, directors, managers, principals,
                      shareholders, members, partners, employees, agents, advisory board
                      members, financial advisors, attorneys, accountants, investment
                      bankers, consultants, representatives, management companies, fund
                      advisors and other professionals, and such Entities’ respective heirs,
                      executors, Estate, servants, and nominees; provided, that, with
                      respect to the Equity Backstop Parties, the Debt Backstop Parties,
                      and the Consenting Noteholders, the entities listed in clause “m”
                      shall only be Releasing Parties to the extent such entities are
                      managed or controlled by such Equity Backstop Parties, Debt
                      Backstop Parties, or Consenting Noteholders.

Reorganized Debtors   The Debtors, as reorganized pursuant to and under the Plan or any
                      successor thereto.

Reorganized Hexion    Hexion LLC, as reorganized pursuant to and under the Plan or any
                      successor thereto, or such other entity type as determined by the
                      Debtors and the Required Consenting Creditors.

Reorganized Hexion    The initial board of directors of Reorganized Hexion.
Board

Rights                The rights to participate in the Rights Offerings on the terms set



                                         20
          Case 19-10684-KG       Doc 366-1       Filed 05/15/19     Page 56 of 61



                         forth in the rights offering procedures.

Secured                  When referring to a Claim: (a) secured by a lien on property in
                         which any of Debtors has an interest, which lien is valid, perfected,
                         and enforceable pursuant to applicable law or by reason of a
                         Bankruptcy Court order, or that is subject to setoff pursuant to
                         section 553 of the Bankruptcy Code, to the extent of the value of the
                         creditor’s interest in the Debtors’ interest in such property or to the
                         extent of the amount subject to setoff, as applicable, as determined
                         pursuant to section 506(a) of the Bankruptcy Code; or (b) allowed
                         pursuant to the Plan, or separate order of the Bankruptcy Court, as
                         a secured claim.

Settlement Note          The $2.5 million senior unsecured note issued by Reorganized
                         Hexion on the Effective Date, which shall (i) mature on March 31,
                         2020, (ii) be payable upon any public offering or listing of New
                         Hexion Common Shares (or any other equity interests of the
                         Reorganized Debtors) on The Nasdaq Global Select Market, The
                         New York Stock Exchange, or any successor national securities
                         exchanges, on or after the Effective Date, (iii) be freely transferrable
                         by the holder, and (iv) contain other terms and conditions
                         reasonably acceptable to the Required Consenting Parties.

Solicitation Materials   The solicitation materials in respect of the Plan.

Unimpaired               With respect to a Class of Claims or Interests, a Class of Claims or
                         Interests that is not Impaired.

Unsecured Notes          Any claim arising under, derived from, or based on the Unsecured
Claims                   Notes Indenture.

Unsecured Notes          That certain Indenture, dated as of December 15, 1987, between
Indenture                Hexion Inc. and the Bank of New York, as trustee, pursuant to which
                         Hexion Inc. issued 9.200% debentures due 2021 and
                         7.875% debentures due 2023.




                                            21
Case 19-10684-KG     Doc 366-1       Filed 05/15/19   Page 57 of 61



                     Exhibit 1 to Term Sheet

   Release and Exculpation Provisions to be Included in the Plan




                                22
            Case 19-10684-KG         Doc 366-1        Filed 05/15/19    Page 58 of 61



Releases by the Debtors

Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each
Released Party is deemed released and discharged by the Debtors, the Reorganized Debtors, and
their Estates from any and all Claims and Causes of Action, whether known or unknown, including
any derivative claims, asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors,
or their Estates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the holder of any Claim or Interest, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the management, ownership
or operation thereof), the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions
(but excluding Avoidance Action brought as counterclaims or defenses to Claims asserted against
the Debtors), the formulation, preparation, dissemination, negotiation, or filing of the
Restructuring Support Agreement, or any transaction contemplated by the Restructuring, or any
contract, instrument, release, or other agreement or document (including providing any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document, or
other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the
Rights Offering, the DIP Facility, the DIP Credit Agreement, the Debt Backstop Agreement, the
Equity Backstop Agreement, the Exit Facility, the Exit ABL Facility, the Chapter 11 Cases, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of securities
pursuant to the Plan, or the distribution of property under the Plan, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to the foregoing. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (a) any post-Effective Date obligations of
any party or Entity under the Plan, any post-Effective Date transaction contemplated by the
Restructuring, or any document, instrument, or agreement (including those set forth in the Plan
Supplement) executed to implement the Plan or (b) any individual from any claim related to an act
or omission that is determined in a Final Order by a court competent jurisdiction to have constituted
actual fraud or willful misconduct.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related
provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the Debtor Release is: (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of the Claims
released by the Debtor Release; (3) in the best interests of the Debtors and all Holders of Claims
and Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice and
opportunity for hearing; and (6) a bar to any of the Debtors, the Reorganized Debtors, or the
Debtors’ Estates asserting any Claim or Cause of Action released pursuant to the Debtor Release.




                                                 23
             Case 19-10684-KG          Doc 366-1       Filed 05/15/19     Page 59 of 61



Releases by Holders of Claims and Interests

Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party is deemed to have released and discharged each Debtor, Reorganized Debtor, and
Released Party from any and all Claims and Causes of Action, whether known or unknown,
including any derivative claims, asserted on behalf of the Debtors, that such Entity would have
been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the management, ownership,
or operation thereof), the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions,
the formulation, preparation, dissemination, negotiation, or filing of the Restructuring Support
Agreement, or any transaction contemplated by Restructuring, or any contract, instrument, release,
or other agreement or document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement contemplated by the
Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such
legal opinion) created or entered into in connection with the Restructuring Support Agreement, the
Disclosure Statement, the Plan, the Plan Supplement, the Rights Offering, the DIP Facility, the
Debt Backstop Agreement, the Equity Backstop Agreement, the Exit Facility, the Exit ABL
Facility, the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan, or the distribution of property under the
Plan, or upon any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing. Notwithstanding anything
to the contrary in the foregoing, the releases set forth above do not release (a) any post-Effective
Date obligations of any party or Entity under the Plan, any post-Effective Date transaction
contemplated by the Restructuring, or any document, instrument, or agreement (including those
set forth in the Plan Supplement) executed to implement the Plan or (b) any individual from any
claim related to an act or omission that is determined in a Final Order by a court competent
jurisdiction to have constituted actual fraud or willful misconduct.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of this third-party release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that this third party release is: (1) consensual; (2) essential to the confirmation of the Plan;
(3) given in exchange for the good and valuable consideration provided by the Released Parties;
(4) a good-faith settlement and compromise of the Claims released by the third-party release; (5)
in the best interests of the Debtors and their Estates; (6) fair, equitable, and reasonable; (7) given
and made after due notice and opportunity for hearing; and (8) a bar to any of the Releasing Parties
asserting any claim or Cause of Action released pursuant to this third party release.

Exculpation

Notwithstanding anything contained herein to the contrary, no Exculpated Party shall have or incur
liability for, and each Exculpated Party is hereby released and exculpated from, any Cause of
Action for any claim related to any act or omission in connection with, relating to, or arising out
of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the
Restructuring Support Agreement and related prepetition transactions, the Disclosure Statement,



                                                  24
            Case 19-10684-KG          Doc 366-1       Filed 05/15/19    Page 60 of 61



the Plan, the Plan Supplement, or any transaction contemplated by Restructuring, or any contract,
instrument, release or other agreement or document (including providing any legal opinion
requested by any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Exculpated Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Disclosure Statement, the Plan, the Plan Supplement, the Restructuring Support Agreement, the
Rights Offering, the DIP Facility, the DIP Credit Agreement, the Debt Backstop Agreement, the
Equity Backstop Agreement, the Exit Facility, the Exit ABL Facility, the Filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance of securities pursuant to the Plan, or the
distribution of property under the Plan, except for claims related to any act or omission that is
determined in a Final Order by a court of competent jurisdiction to have constituted actual fraud
or willful misconduct, but in all respects such Entities shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities pursuant to the Plan. The
Exculpated Parties have, and upon completion of the Plan shall be deemed to have, participated in
good faith and in compliance with the applicable laws with regard to the solicitation of, and
distribution of, consideration pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.




                                                 25
              Case 19-10684-KG            Doc 366-1        Filed 05/15/19        Page 61 of 61



                                                  Exhibit B

                                       Form of Joinder Agreement

        The undersigned hereby acknowledges that it has reviewed and understands the
Restructuring Support Agreement (as amended, supplemented, or otherwise modified from time
to time in accordance with the terms thereof, the “Agreement”) dated as of April 1, 2019 by and
among (i) Hexion Holdings LLC (“Hexion”), Hexion LLC, Hexion Inc., Borden Holdings, LLC,
Lawter International Inc., Hexion CI Holding Company (China) LLC, Hexion Nimbus Inc.,
Hexion Nimbus Asset Holdings LLC, Hexion Deer Park LLC, Hexion VAD LLC, Hexion 2 U.S.
Finance Corp., Hexion HSM Holdings LLC, Hexion Investments Inc., Hexion International Inc.,
North American Sugar Industries Incorporated, Cuban-American Mercantile Corporation, The
West India Company, NL Coop Holdings LLC, and Hexion Nova Scotia Finance ULC, (each,
together with Hexion, a “Company Entity,” and collectively, and together with Hexion, the
“Company”), (ii) certain beneficial holders (or investment managers, advisors, or subadvisors to
certain beneficial holders) of those certain 1L Notes, 1.5L Notes, 2L Notes and Unsecured Notes
(collectively, the “Consenting Creditors”), and (iii) certain holders of common equity of Hexion
(the “Consenting Sponsors,” and, collectively with the Consenting Creditors, the “Consenting
Parties”) and agrees to be bound as a Consenting Party by the terms and conditions thereof binding
on the Consenting Parties with respect to all Claims/Interests held by the undersigned.1

        The undersigned hereby makes the representations and warranties of the Consenting Parties
set forth in the Agreement to each other Party, effective as of the date hereof.

        This joinder agreement shall be governed by the governing law set forth in the Agreement.

        Date: _________________, 2019

                                                             [CONSENTING PARTY]


                                                             By:_________________________________
                                                             Name:
                                                             Title:
                                                             Address:


Claims/Interests under the [________]:                                       $                  _________

Other Claims/Interests:                                                      $                  _________




1
    Defined terms used but not otherwise defined herein shall have the meanings ascribed to them in the Agreement.
